 

Exhibit 10.144

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

 

STRATEGIC ROAMING AGREEMENT

 

THIS AGREEMENT dated as of the 30th day of October 2007 (“Effective Date”), is
by and between WirelessCo, L.P., a Delaware limited partnership (“Sprint”), for
itself and for those license holders set forth in Section 1 of Attachment I-A
(collectively, the “Sprint Group Members”), by and through its general partner
and agent Sprint Spectrum L.P., a Delaware limited partnership (“Spectrum”);
Spectrum, on its own behalf with respect Section 10 of this Agreement; Alaska
DigiTel, LLC, an Alaska limited liability company (the “Company”), for itself
and for those license holders set forth in Section 2 of Attachment I-A
(collectively, the “Company Group Members”); and, for purposes of Section 9.21
and 9.24 of this Agreement only, the Company Guarantor (as hereinafter defined).
Sprint and the Company are sometimes collectively referred to as the “Parties”
and each, individually, as a “Party.”

 

RECITAL

 

WHEREAS, the Parties desire to make arrangements to facilitate the provision of
Wireless Service to Roamers in accordance with the “General Terms and Conditions
for Roaming,” attached hereto as Appendix I.

 

MUTUAL AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein set forth and
intending to be legally bound hereby, Sprint and the Company agree as follows:

 

1.

DEFINITIONS

 

1.1

“*** Service” means *** data services compatible with like services *** Sprint
or its Affiliates.

 

1.2

“Affiliate ” means, with respect to Sprint or the Company, any facilities-based
CMRS operating company that (a) is Controlled by the Party, (b) is an entity in
which the Party has at least a fifty percent (50%) voting interest, or (c) is a
Group Member of such Party. Without limiting the generality of the foregoing,
for the purposes of this Agreement, the following entities will be deemed
Affiliates of Sprint: Cox Communications PCS, L.P., American PCS Communications,
LLC, PhillieCo, L.P., and SprintCom, Inc.

 

Page 1 of 50

 

--------------------------------------------------------------------------------



 

1.3

“After Acquired System” has the meaning set forth in Section 1.5 of Appendix I.

 

1.4

“Agreement ” means this Strategic Roaming Agreement, including all attachments,
schedules and appendices attached hereto and each Party’s Technical Data Sheet
provided from time to time, and the General Terms and Conditions for Roaming
which are attached hereto.

 

1.5

“Assume Negative” means the validation process by which Roamers are assumed
unauthorized until a positive notification has been received by the Serving
Carrier.

 

1.6

“Authentication ” means the direct exchange of *** over *** connections through
a network of carriers by which the identity of the Customer is confirmed through
the use of industry standard encryption algorithms.

 

1.7

“Authorized Marks” is defined in Section 10.2.

 

1.8

“Authorized Receipt Point” or “ARP” means the location or address of the party
designated by the Home Carrier as the delivery point for its CIBER records and
authorized agent for performing CIBER edits.

 

1.9

“Authorized Roamer” means a Roamer using equipment with the MBI and line number
range(s) listed in accordance with Section 3.1 of Appendix I (except as
specified in Section 3.2 of Appendix I) for whom the Serving Carrier has not
received a negative notification in accordance with the provisions of Article 3
of Appendix I (“Exchange of Information”) hereof.

 

1.10

“BID ” or “Billing Identification” means a five-digit code administered by
CIBERNET that may be used instead of a SID for billing purposes to indicate a
specific service area within a SID.

 

1.11

“Billing Period” is the period running from the day after the Close of Billing
through the Close of Billing day in the subsequent month (normally the 16th
through the 15th, unless the 15th falls on a non-business day).

 

1.12

“Build-out Schedule” has the meaning set forth in Section 2.1 of the CDMA
Build-Out Agreement.

 

1.13

“*** System” has the meaning set forth in the CDMA Build-Out Agreement.

 

1.14

“CDMA Build-Out Agreement” means the CDMA Build-Out Agreement between Sprint and
the Company dated of even date herewith.

 

1.15

“Change of Control” means a transaction or series of related transactions in
which, (a) the ultimate parent entity of a Party changes, (b) ***% of the
outstanding equity interests in a Party (whether by vote or value), are sold,
transferred or otherwise disposed of, directly or indirectly, whether by way of
merger or otherwise, to any Person or group of Persons, (c) all or substantially
all of the assets of a Party are sold, transferred or otherwise disposed of by
the Party, or (d) the Company Systems with respect to the entire Company SRA
Market is sold, transferred or otherwise disposed of by the Party. The foregoing
notwithstanding, and regardless of any FCC regulatory interpretations, a Change

 

Page 2 of 50

 

--------------------------------------------------------------------------------



of Control will not occur under the Transaction Documents in the event of a GCI
Company Acquisition. The ultimate parent entity is to be determined using the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 rules. A Change of Control
does not occur if a Party changes the form of its organization without changing
its ultimate ownership (e.g., converting from a limited partnership to a limited
liability company).

 

1.16

“CIBER ” or “Cellular Intercarrier Billing Exchange Record” means the
industry-standard record format used to transfer roamer billing data.

 

1.17

“CIBER Record” means the publication owned, prepared and maintained by CIBERNET
Corporation as a service to the wireless communications industry. Unless
specifically provided otherwise in this Agreement, all words and phrases used in
this Agreement are in accordance with the definitions provided in the CIBER
Record.

 

1.18

“CIBERNET Negative File Guidelines” means the negative file guidelines appearing
in the CIBER Record in effect from time to time.

 

1.19

“Clearinghouse ” means the entity that provides for the exchange of CIBER
Records and performs industry accepted CIBER edits.

 

1.20

“Close of Billing” is the 15th day of each calendar month or the next preceding
business day if the 15th is not a business day.

 

1.21

“CMRS ” means Commercial Mobile Radio Service.

 

1.22

“Company ” has the meaning set forth in the preamble.

 

1.23

“Company Customer” means any Person, other than Sprint, purchasing Wireless
Service directly from the Company or any of its Affiliates and homed to the
Company SRA Market.

 

1.24

“Company Group Members” has the meaning set forth in the preamble.

 

1.25

“Company Guarantor” means General Communication, Inc., an Alaska corporation.

 

1.26

“Company Restricted Transaction” means a (a) Change of Control of the Company,
or (b) the direct or indirect sale or disposition by the Company or any Company
Group Member of any portion of the Company Systems (as such term is defined in
the CDMA Build-Out Agreement) in the Company SRA Market (or portion thereof)
constructed by the Company pursuant to the CDMA Build-Out Agreement. A GCI
Company Acquisition will not constitute a Company Restricted Transaction.

 

1.27

“Company SRA Market” means the entire State of Alaska.

 

1.28

“Company Systems” has the meaning set forth in the CDMA Build-Out Agreement.

 

1.29

“Control ” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies

 

Page 3 of 50

 

--------------------------------------------------------------------------------



of such Person, whether through the ownership of voting securities (or other
ownership interests), by contract or otherwise.

 

1.30

“Controlled Affiliate” has the meaning set forth in Section 2.5(d) of the CDMA
Build-Out Agreement.

 

1.31

“Customer ” means a Sprint Customer or a Company Customer.

 

1.32

“Dispute ” has the meaning set forth in Section 7.1.

 

1.33

“Domestic ” means those Market areas that are under the North American Numbering
Plan area.

 

1.34

“End User” means any Person being provided Wireless Service pursuant to any
Private Label Service to the extent the Private Label Service Providers of such
End Users have elected to use the Sprint primary national PRL and permit their
End Users to roam on other wireless networks.

 

1.35

“ESN ” means the Electronic Serial Number that is burned in the Customer’s
wireless telephone set by the manufacturer.

 

1.36

“ESN Exhaustion” means the situation where all potential ESNs have been issued
by vendors.

 

1.37

“Facilities ” means the telecommunications switching equipment, cell site
transceiver equipment, connecting circuits, software and other equipment
installed, maintained, expanded, modified or replaced by the Company to render
PCS Service within the Company SRA Market.

 

1.38

“FCC ” means the Federal Communications Commission.

 

1.39

“GCI Company Acquisition” means a transaction or transactions by or through
which General Communication, Inc., or its affiliates (i) becomes the sole parent
entity of the Company; or (ii) directly or indirectly acquires, through
purchase, merger, or other means, all or any portion (A) of the equity interests
in, or other securities of, the Company; or (B) of the assets of the Company.

 

1.40

“Home Carrier” means a Party who is providing Wireless Service to its registered
Customers in a geographic area where it directly or through subsidiaries holds a
license or permit for a domestic public wireless radio telecommunication system
and station.

 

1.41

“In-Service Date” means the earlier of (a) the date on which Phase 1 of the
Build-out Schedule has been completed and (b) *** Effective Date.

 

1.42

“*** Territory” has the meaning set forth in the CDMA Build-Out Agreement.

 

1.43

“*** Territory” has the meaning set forth in the CDMA Build-Out Agreement.

 

1.44

“Market ” means the geographical area, identified by a SID, BID, or other like
governmental identifier, in which the applicable Party has a license or permit
to provide Wireless Service.

 

Page 4 of 50

 

--------------------------------------------------------------------------------



 

1.45

“MBI ” means the “MIN Block Identifier” which is a six digit number assigned by
a Home Carrier to identify a line number range of its MSIDs. *** range within an
MBI is *** numbers.

 

1.46

“MDN ” means the “Mobile Dialable/Directory Number” which either (a) is assigned
by a Home Carrier to a Customer subscribing to its Wireless Service, or (b) is
ported to the Home Carrier by a Customer subscribing to its Wireless Service who
previously had service with another telecommunications service provider.

 

1.47

“MIN ” means the “Mobile Identification Number” which is assigned by a Home
Carrier to each of its registered Customers.

 

1.48

“Mobile Originated Short Messaging Service” or “MOSMS” means to send short
alphanumeric messages from a Customer’s or End User’s handset.

 

1.49

“Mobile Terminated Short Messaging Service” or “MTSMS” means to receive short
alphanumeric messages on a Customer’s or End User’s handset.

 

1.50

“MSID ” means the mobile station identifier that is assigned by a Home Carrier
to each MDN of its registered Customers.

 

1.51

“NID ” means the five digit code assigned by a network operator that is used in
conjunction with the SID to identify a coverage area.

 

1.52

“North American Numbering Plan” means for purposes of this Agreement, the format
for telephone numbers in the United States, Puerto Rico, Guam, U.S. Virgin
Islands and Canada that is a system of 10-digit numbers that uniquely identify
every telephone connection in North America.

 

1.53

“PCS Service” means the Wireless Service provided by the Company using the
Company Systems that includes voice service, MOSMS, MTSMS, Toll, and ***
Service. PCS Service does not include roaming.

 

1.54

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or entity or Governmental Authority (as such term is defined in the
CDMA Build-Out Agreement).

 

1.55

“Pre-Call Validation” or “PV” means call validation that occurs between the
Serving Carrier and Home Carrier switches before a call is connected, with the
purpose of detecting and blocking fraudulent call attempts.

 

1.56

“Private Label Service” means the Wireless Service provided by a Person to such
Person’s End Users under such Person’s label, brand and marks, utilizing the
Wireless Service provided to such Person by Sprint.

 

1.57

“Private Label Service Agreement” means any agreement between Sprint and a
Person whereby that Person provides Wireless Service supplied by Sprint under
such Person’s label, brand and marks.

 

1.58

“Private Label Service Provider” means any Person, other than Sprint or the
Company, who provides Private Label Service to an End User.

 

Page 5 of 50

 

--------------------------------------------------------------------------------



 

1.59

“PRL ” means the preferred roaming list used by a Person to establish the
network preference by which its Customers obtain Wireless Services.

 

1.60

“Proposed Buyer” has the meaning set forth in Section 4.3.3.

 

1.61

“Restated Agreements” has the meaning set forth in Section 4.3.3.

 

1.62

“Roamer ” means a retail or wholesale Customer who seeks Wireless Service in a
geographic area outside the area served by its Home Carrier, but within the
geographic area served by another Party.

 

1.63

“Roaming Light On/Off” means that the roaming indicator light on the handset of
a Customer or End User is on or off, as applicable, while seeking Wireless
Service in a particular area.

 

1.64

“Serving Carrier” means a Party who provides Wireless Service for registered
Customers of the other Party while such Customers are out of their Home
Carrier’s geographic service area and in the geographic service area where the
Serving Carrier directly or through subsidiaries holds a license or permit for a
domestic public wireless radio telecommunication system and station.

 

1.65

“SID ” means the five-digit code assigned to each Market by the FCC for each
license issued to wireless carriers. SID refers to the Market, not the actual
signal code transmitted in a Market.

 

1.66

“Spectrum ” has the meaning set forth in the preamble.

 

1.67

“Spectrum Lease” means the Spectrum Lease Agreement dated of even date herewith
between Sprint and the Company.

 

1.68

“Sprint Communications Company” has the meaning set forth in Section 10.2.

 

1.69

“Sprint ” has the meaning set forth in the preamble.

 

1.70

“Sprint Customer” means any Person purchasing Wireless Service directly from
Sprint or its Affiliates, under the Sprint brand name (but not including any
customer of a Sprint Roaming Alliance Participant, or any customer of any other
entity using the Sprint designation), from a Private Label Service Provider
pursuant to a Private Label Service Agreement, or from a Sprint Network
Affiliate; provided that in each case, the handset of such person is both CDMA
compatible and is programmed with Sprint’s national PRL.

 

1.71

“Sprint Group Members” has the meaning set forth in the preamble.

 

1.72

“Sprint Network Affiliate” means any Person (other than a Sprint Roaming
Alliance Participant) that Sprint has entered into a contract with to manage
portions of the Sprint System and offer Sprint products and services under a
license owned either by Sprint or one of its Affiliates or under a license owned
directly by that Person or one of its affiliates.

 

1.73

“Sprint Nextel” has the meaning set forth in Section 2.5(a) of the CDMA
Build-Out Agreement.

 

1.74

“Sprint Systems” has the meaning set forth in the CDMA Build-Out Agreement.

 

Page 6 of 50

 

--------------------------------------------------------------------------------



 

1.75

“Sprint Roaming Alliance Participant” means any Person with whom Sprint has
entered into a strategic roaming alliance on substantially similar terms to this
Agreement and the CDMA Build-Out Agreement.

 

1.76

“Technical Data Sheet” means a document used by the roaming industry for Home
Carriers to notify Serving Carriers, on a periodic basis, of technical
information about the Home Carrier’s Markets including, but not limited to, the
list of valid MBI combinations of its customers, SIDs, BIDs, market names and
point codes.

 

1.77

“Territory ” means The United States of America.

 

1.78

“Transaction Documents” means this Agreement, the CDMA Build-Out Agreement and
the Spectrum Lease.

 

1.79

“Transfer Notice” has the meaning set forth in Section 4.3.3.

 

1.80

“Transmitted SID” means the five-digit code transmitted by each wireless carrier
in a Market. Each wireless carrier will, to the extent reasonably practicable,
identify the Transmitted SID in its Technical Data Sheet. The Transmitted SID
may or may not be the SID assigned to that particular Market, but must be a SID
as defined and must either be owned by the carrier, or the carrier
transmitting/sending the SID must have permission from the carrier that owns the
Transmitted SID to transmit/send the Transmitted SID in the Market.

 

1.81

“*** Territory” has the meaning set forth in the CDMA Build-Out Agreement.

 

1.82

“Wireless Service” means domestic public wireless radio telecommunications
service and any other available public radio services authorized under the FCC
Rules (as defined in the CDMA Build-Out Agreement), or other licensing authority
in other jurisdiction(s), including but not limited to *** Services ***.

2.

NOTICE

Unless otherwise specified in this Agreement, all notices required under this
Agreement will be given in writing and all notices will be either personally
delivered, sent via facsimile upon machine confirmation of receipt, or
dispatched by certified mail return receipt requested to the persons specified
below or to such other persons at such other addresses as either Sprint or the
Company may designate by written notice to the other. For purposes of
notification, the following addresses and facsimile numbers will be used:

 

 

(i)

If to Sprint or Spectrum:

 

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, KS 66251

Attention: Vice President – Business Development and Strategy

Facsimile: (913) 762-7207

 

Copy to:

 

Page 7 of 50

 

--------------------------------------------------------------------------------



Sprint Nextel Corporation

2001 Edmund Halley Drive

Reston, Virginia  20191

Attention:  General Counsel

Facsimile:  (703) 433-4846

 

Copy to:

 

King & Spalding, LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309-3521

Attention:  Michael J. Egan and Susan J. Kolodkin

Facsimile:  (404) 572-5100

 

 

(ii)

If to the Company:

 

                

Alaska DigiTel, LLC

5350 Poplar Avenue

Suite 875

Memphis, TN 38119

Attention: Stephen Roberts

Facsimile: (901) 763-3369

 

 

Copy to:

 

Lukas, Nace, Gutierrez & Sachs, Chartered

1650 Tysons Blvd, Suite 1500

McLean, VA 22102

Attn: Thomas Gutierrez

Facsimile:  (703) 584-8696

 

 

(iii)

If to the Company Guarantor:

 

General Communication, Inc.

2550 Denali Street, Suite 1000

Anchorage, AK 99503

Attention: Corporate Counsel

Facsimile: (907) 868- 5676

 

Copy to:

 

Paul Hastings Janofsky & Walker LLP

1299 Pennsylvania Ave, NW

10th Floor

 

Page 8 of 50

 

--------------------------------------------------------------------------------



Washington, DC 20004

Attn: Carl Northrop

Facsimile: (202) 508-8570

 

3.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1

Representations and Warranties of Sprint

 

3.1.1

Sprint represents and warrants that it has been duly authorized by all necessary
action to enter into the Transaction Documents to which it is a party, and that
each of the Transaction Documents, when duly executed by the Parties, will
constitute the legal, valid and binding obligation of Sprint, enforceable
against it in accordance with its terms.

 

3.1.2

Sprint represents and warrants that it has obtained all consents and approvals
required to be obtained from each Sprint Group Member as are necessary for
Sprint to enter into this Agreement on behalf of such Sprint Group Member.

 

3.1.3

Sprint represents and warrants that (a) each of the Sprint Group Members is a
licensee or permittee of the Domestic Public Wireless Radio Telecommunications
System(s) and Station(s) shown on the attached Attachment I-A serving the
area(s) referred to therein and (b) only Sprint Group Members will be authorized
Home Carriers hereunder.

 

3.2

Representations and Warranties of the Company

 

3.2.1

The Company represents and warrants that (a) it has been duly authorized by all
necessary action to enter into each Transaction Document to which it is a party,
(b) each of the Transaction Documents to which it is a party, when duly executed
by the Parties, will constitute the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms; and (c) the
Company has adequate federal, state and local licenses to allow it to offer the
Wireless Services, and that it will use all commercially reasonable efforts to
maintain such licenses for the duration of this Agreement.

 

3.2.2

The Company represents and warrants that it has obtained all consents and
approvals required to be obtained from each Company Group Member as are
necessary for the Company to enter into this Agreement on behalf of such Company
Group Member.

 

3.2.3

The Company represents and warrants that (a) each of the Company Group Members
is a licensee or permittee of the Domestic Public Wireless Radio
Telecommunications System(s) and Station(s) shown on the attached Attachment I-A
serving the area(s) referred to therein and (b) only the Company Group Members
will be authorized Home Carriers under this Agreement.

 

3.3

Representations and Warranties of the Company Guarantor

 

3.3.1

The Company Guarantor represents and warrants that (a) it has been duly
authorized by all necessary action to enter into each Transaction Document to
which it is a party, (b) each of the Transaction Documents to which it is a
party,

 

Page 9 of 50

 

--------------------------------------------------------------------------------



when duly executed by the Parties, will constitute the legal, valid and binding
obligation of the Company Guarantor, enforceable against it in accordance with
its terms; and (c) the Company has adequate federal, state and local licenses to
allow it to offer the Wireless Services, and that it will use all commercially
reasonable efforts to maintain such licenses for the duration of this Agreement

 

4.

CHANGE OF CONTROL AND MODIFICATIONS TO LICENSEE OR PERMITTEE PARTIES

 

4.1

Non-Substantial Modifications to Attachment I-A

 

4.1.1

In the event of *** Domestic Public Wireless Radio Telecommunication System(s)
and Stations(s) by ***, may from time to time hereafter seek to amend Attachment
I-A of this Agreement to *** upon written notice to the other and with the
written consent of the other Party, which consent will not be unreasonably
withheld, conditioned or delayed.

 

4.1.2

In the event of ***, may from time to time hereafter seek to amend Attachment
I-A of this Agreement *** upon written notice to the other Party and with the
written consent of the other Party, which consent will not be unreasonably
withheld, conditioned or delayed. Approved additions will utilize rates *** in
this Agreement.

 

4.1.3

Approved *** between such additional party or parties and all the existing Group
Members as of the date set forth in an agreed upon amended Attachment I-A
provided with the notice.

 

4.2

Except as provided in Section 4.3, in the case of ***, and Section 4.4, in the
case ***, neither Party may sell, assign, transfer, or convey its interest in
this Agreement or any of its rights or obligations hereunder without the written
consent of the other Party.

 

4.3

Restrictions and Conditions on *** Restricted Transactions

 

4.3.1

Notwithstanding any implication to the contrary contained herein, *** will not
enter into, or commit to enter into, *** Restricted Transaction prior to the
completion (to the reasonable satisfaction of ***) of its build-out obligations
under the Build-out Schedule.

 

4.3.2

Subject to Section 4.3.1, if *** desires to enter into a transaction that would
constitute a Change of Control of ***, *** will notify *** in writing (the
“Interest Notice”) prior to entering into any agreement with respect to the
proposed transaction. The Interest Notice will include a reasonable description
of the material terms and conditions of the proposed transaction in which *** is
willing to engage, all of which will be commercially reasonable. *** will notify
*** in writing as to whether *** intends to enter into the proposed Change of
Control transaction with *** on terms and conditions that are substantially
similar to the terms and conditions set forth in the Interest Notice. If ***
delivers notice in accordance with the foregoing sentence, the Parties will
negotiate in good faith to consummate a transaction *** notice. ***, Sprint will
be deemed *** under this

 

Page 10 of 50

 

--------------------------------------------------------------------------------



Section 4.3.2, and *** may proceed with another Proposed Buyer (as hereinafter
defined) on substantially similar terms to those set forth in the Interest
Notice, subject to the remainder of this Section 4.3. *** change results in a
value that is *** contained in the Interest Notice or non-financial terms that
are materially different than those contained in the Interest Notice, *** will
re-offer the transaction to *** in accordance with this Section 4.3.2 before
proceeding with a Proposed Buyer.

 

4.3.3

*** declines *** any *** Restricted Transaction, or *** any *** Restricted
Transaction that is not a Change of Control:

 

(1)

*** will provide written notice (the “Transfer Notice”) of the proposed ***
Restricted Transaction, which will identify the proposed buyer, assignee or
transferee (the “Proposed Buyer”), and will include, to the extent available to
***, copies of the audited financial statements of the Proposed Buyer for ***
date (or unaudited financial statements for all or any portion of such period to
the extent that audited financial statements are not available), ***, but ***
the anticipated closing date. In addition to the foregoing, upon the written
request of ***, *** will promptly deliver to *** such information with respect
to such Proposed Buyer as is reasonably available to ***, and is reasonably
requested by *** to evaluate the ability of the Proposed Buyer to assume the
obligations of *** under the Transaction Documents.

 

(2)

In the case of a proposed *** Restricted Transaction described in clause (c) or
(d) of the definition of Change of Control (or a *** Restricted Transaction that
is not a Change of Control), *** (in addition to providing the Transfer Notice)
will cause the Proposed Buyer to assume all of the obligations of *** under the
Transaction Documents with respect to the transferred or otherwise affected
Markets. In the case of a proposed *** Restricted Transaction described in
clause (a) or (b) of the definition of Change of Control where *** does not
survive the transaction, the Parties intend that the Proposed Buyer will assume
by operation of law all of the obligations of *** under the Transaction
Documents with respect to the transferred or otherwise affected Markets. If ***
does not survive the transaction, and if the Proposed Buyer is not deemed to
have assumed all of the obligations of *** under the Transaction Documents, ***
will take all actions necessary to cause the Proposed Buyer to assume such
obligations.

 

(3)

*** the Transfer Notice and the written agreements described in subsection (2)
above, *** will have the right, by delivery of written notice to ***, to either
(x) continue under the Transaction Documents with the Proposed Buyer (making
whatever modifications to the Transaction Documents, if any, may be necessary to
take into account the identity of the Proposed Buyer), (y) terminate the
Transaction Documents either in their entirety or with respect to the
transferred or otherwise affected Market(s), or (z) amend and restate the
Transaction Documents, as applicable, to be effective upon the consummation of
*** Restricted

 

Page 11 of 50

 

--------------------------------------------------------------------------------



Transaction, on terms substantially similar to the terms set forth in Schedule
4.3.3 hereto, and on such other terms and conditions as may otherwise be agreed
upon by the Parties in good faith negotiations (the “Restated Agreements”). ***
elects *** in accordance with clause (y) above (either in whole or in part), the
effective date of the termination will be *** of its termination notice (or, if
earlier, (I) on the date this Agreement terminates in accordance with Section
5.1, or (II) on the date *** whatever *** deems reasonably necessary in light of
the termination of the Transaction Documents). During such *** (or ***) period,
the Parties (and the Proposed Buyer) will operate under the Restated Agreements
(which will be finalized by the Parties as soon as reasonably practicable after
the delivery by *** of its termination notice, and will be assumed by the
Proposed Buyer in accordance with subsection (2) above). Notwithstanding any
implication to the contrary contained herein or in the CDMA Build-Out Agreement,
*** to terminate the Transaction Documents, the covenant contained in the first
sentence of Section 2.5(a) of the CDMA Build-Out Agreement will terminate, and
will have no further force or effect, *** of its termination notice.

 

4.4

If *** enters into a Change of Control transaction described in clause (c) or
(d) of the definition of Change of Control, *** will promptly notify ***, and
will cause the proposed transferee to assume all of the obligations of *** under
the Transaction Documents with respect to the transferred or otherwise affected
Markets. If *** a Change of Control transaction described in clause (a) or (b)
of the definition of Change of Control, and ***, the Parties intend that the
transferee will assume by operation of law all of the obligations of *** under
the Transaction Documents with respect to the transferred or otherwise affected
Markets. If *** does not survive the transaction, and if the transferee is not
deemed to have assumed all of the obligations of *** under the Transaction
Documents, *** will take all actions necessary to cause such transferee to
assume such obligations.

5.

TERM AND TERMINATION

 

5.1

The initial term of this Agreement (the “Initial Term”) will commence on the
Effective Date and, except as otherwise provided in Sections 4.3.2, 4.3.3 and
this Article 5, *** In-Service Date. At the end of the initial term of this
Agreement, this Agreement will *** (each, a “Renewal Term”) until such time as
either Sprint or the Company terminates this Agreement, with or without cause,
in accordance with the following sentence. Notwithstanding the foregoing, either
Party may terminate this agreement at the end of the Initial Term or any Renewal
Term by providing *** to the other Party. If a termination notice is delivered
in accordance with the preceding sentence, then, notwithstanding the provisions
of Section 2.5 of the CDMA Build-Out Agreement, upon delivery of such notice (a)
*** will be permitted to install an Overbuild Network (as defined in the CDMA
Build-Out Agreement) during the remainder of the Initial Term or the
then-applicable Renewal Term and (b) for the remainder of the Initial Term or
the then-applicable Renewal Term (and for a period of 12 months thereafter), the

 

Page 12 of 50

 

--------------------------------------------------------------------------------



Parties will operate under transaction documents that are substantially similar
to the Restated Agreements (other than with respect to term) (which such
transaction documents will be finalized by the Parties as soon as reasonably
practicable after the delivery of the termination notice). If the Parties fail
to enter into a Renewal Term, then at the end of the Initial Term or the
then-applicable Renewal Term, as the case may be, *** into a new agreement ***
Markets *** at the rates *** and on other terms and conditions that are
substantially similar to the terms and conditions of ***; provided that *** will
continue to meet and provide, as the case may be, during the *** performance
standards and the core features and services being met and provided by ***
pursuant to Sections 2.3 and 2.4 of the CDMA Build-Out Agreement at the
effective date of the termination of this Agreement.

 

5.2

In the event of a default (as described in Section 6.1 or 6.2) under this
Agreement by ***, this Agreement may be terminated by *** (a) following the
expiration of the cure period provided in Section 6.1 in the case of a default
under Section 6.1 and (b) immediately in the case of default under Section 6.2,
in each case, upon written notice to ***.

 

5.3

In the event of a default (as described in Section 6.1 or 6.2) under this
Agreement by ***, this Agreement may be terminated by *** (a) following the
expiration of the cure period provided in Section 6.1 in the case of a default
under Section 6.1, and (b) immediately in the case of default under Section 6.2,
in each case, upon written notice to ***.

 

5.4

In the event of a change by state or federal licensing authorities banning or
severely impairing the use of Roamer service by substantially all of the ***
Group Members or substantially all of *** Group Members, this Agreement may be
terminated by either Party upon the delivery of written notice to the other
Party; provided, however, that any such notice must be delivered *** by state or
federal licensing authorities, and the termination will be effective on the
effective date of such change.

 

5.5

In the event of the early termination of the CDMA Build-Out Agreement, this
Agreement may be terminated by either Party upon the delivery of written notice
to the other Party; provided that such Party is not in material breach of any of
the Transaction Documents at the time of such notice, and provided further that
any such termination will be effective on the effective date of the termination
of the CDMA Build-Out Agreement. In the event of termination under this Section
5.5, Sprint and the Company will enter into *** in their respective Markets ***
at the rates set forth in this Agreement for *** and on other terms and
conditions that are substantially similar to the terms and conditions of ***
agreement; provided that *** will continue to meet and provide, as the case may
be, *** the performance standards and the core features and services being met
and provided by *** pursuant to Sections 2.3 and 2.4 of the CDMA Build-Out
Agreement at the effective date of the termination of this Agreement.

 

5.6

In the event of a material breach by *** of its obligations under the Spectrum
Lease and the early termination of the Spectrum Lease by ***, *** may terminate

 

Page 13 of 50

 

--------------------------------------------------------------------------------



this Agreement upon the delivery of written notice to ***; provided that *** is
not in material breach of any of the Transaction Documents at the time of such
notice, and provided further any such termination will be effective on the
effective date of the termination of the Spectrum Lease. In the event of
termination under this Section 5.6, *** and *** will continue to provide ***
services to each other in those Markets where they are licensed to provide
Wireless Service on a non-preferred basis at the rates set forth in this
Agreement ***, pending the negotiation, in good faith, of a new roaming
agreement on a non-preferred basis.

 

5.7

The suspension or termination of this Agreement will not affect the rights and
liabilities of the Parties and their respective Group Members under this
Agreement with respect to all Authorized Roamer charges incurred prior to the
effective date of such termination or suspension.

 

5.8

The Parties agree that irreparable damage would occur if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof.

 

5.9

Termination of this Agreement for any reason will not relieve any Party of any
liability that at the time of termination has already accrued to such Party or
that thereafter may accrue in respect of any act or omission prior to such
termination, or the survival of any right, duty or obligation of any Party which
is expressly stated elsewhere in this Agreement to survive termination hereof.

6.

DEFAULT

A Party will be in default under this Agreement upon the occurrence of any of
the following events:

 

 

6.1

A material breach of any term of this Agreement by such Party or its Group
Member, which remains uncured *** following the receipt of written notice of the
breach from the non-breaching Party;

 

6.2

Voluntary liquidation or dissolution of either Party;

 

6.3

A final order by the FCC revoking or denying renewal of a Wireless Service
license or permit granted to such Party which, individually or in the aggregate,
are material to the performance of such Party under any of the Transaction
Documents; or

 

6.4

Such Party or, in the case of the Company, the Company Guarantor (a) filing
pursuant to a statute of the United States or of any state, a petition for
bankruptcy or insolvency or for reorganization or for the appointment of a
receiver or trustee for all or a substantial portion of such Party’s (or the
Company Guarantor’s) property, (b) has filed against it, pursuant to a statute
of the United States or of any state, a petition for bankruptcy or insolvency or
for reorganization or for the appointment of a receiver or trustee for all or a
portion of such Party’s (or the

 

Page 14 of 50

 

--------------------------------------------------------------------------------



Company Guarantor’s) property, provided that *** such Party (or the Company
Guarantor) fails to obtain a discharge thereof, or (c) making an assignment for
the benefit of creditors or petitioning for, or voluntarily entering into, an
arrangement of similar nature, and provided that such filing, petition, or
appointment is still continuing.

7.

DISPUTE RESOLUTION

 

7.1

Dispute Resolution Procedures. In the event of any controversy or claim of any
nature arising out of or relating to this Agreement or the breach, termination
or validity thereof, whether based on contract, tort, statute, fraud,
misrepresentation or any other legal or equitable theory, or any subject matter
governed by this Agreement (a “Dispute”) the Parties agree to comply with the
dispute resolution procedure set forth in this Article 7.

 

7.2

Continued Performance. Each Party will continue performance during the pendency
of any Dispute, until the effective date of any termination of this Agreement
under Article 5.

 

7.3

Notification and Response. If a Party has a Dispute, that Party will provide
written notification to the other Party in accordance with Article 2, in the
form of a claim identifying the issue or amount disputed and including a
detailed reason for the claim. The Party against whom the claim is made will
respond in writing to the claim *** of the notice of claim.

 

7.4

Escalation Procedure:

 

7.4.1

At the written request of one of the Parties, each Party will identify a
knowledgeable, responsible representative with settlement authority to meet and
negotiate in good faith to resolve the Dispute. The business representatives
will meet (either by phone or in person) and attempt to resolve the Dispute ***
the written request.

 

7.4.2

If the business representatives cannot resolve the Dispute ***, then the Dispute
will be resolved in accordance with the remedies available at law or at equity,
subject to the remainder of this Article 7.

 

7.5

Waiver of Jury Trial. Each Party waives its right to a jury trial in any court
action arising among the Parties, whether under this Agreement or otherwise
related to this Agreement, and whether made by claim, counterclaim, third party
claim or otherwise.

 

7.6

Arbitration. If for any reason the jury waiver set forth in Section 7.5 is held
to be unenforceable, the Parties agree to binding arbitration under the
applicable commercial rules of the American Arbitration Association and 9 U.S.C.
§ 1, et seq. Any arbitration will be subject to the Choice of Law provision set
forth in Section 7.7. Discovery in the arbitration will be governed by the
Federal Rules of Civil Procedure. The determination of the arbitrator will be
final, binding and conclusive upon the Parties and enforceable in a court of
competent jurisdiction. The agreement of each Party to waive its right to a jury
trial will be binding on its successors and assignees.

 

Page 15 of 50

 

--------------------------------------------------------------------------------



 

7.7

Choice of Law. This Agreement will be construed in accordance with the
substantive laws of the State of Kansas, but not its rules relating to conflicts
of laws.

 

7.8

Attorney’s Fees. The prevailing Party in any Dispute will be entitled to
reasonable attorney’s fees and costs, including reasonable expert fees and
costs. This provision will not apply if the prevailing Party rejected a written
settlement offer that exceeds the prevailing Party’s recovery.

8.

INDEMNITY

Each Party hereby agrees to indemnify the other Party and such Party’s Group
Members and Affiliates (including, ***), together with their partners, members
and any and all of their officers, directors, employees, agents, parent
companies, subsidiaries, shareholders, and/or affiliates, against, and hold them
harmless from, any and all third party claims, suits, demands, losses and
expenses, including attorneys’ fees and disbursements, which may result in any
way whatsoever from the indemnifying Party’s breach of its obligations under
this Agreement, including the denial or provision of Roamer or local Wireless
Service to any wireless telephone in violation of the terms of this Agreement.

9.

MISCELLANEOUS

 

9.1

Additional Terms and Provisions. Certain additional and supplemental terms and
provisions of this Agreement, if any, are set forth in the Addendum to Strategic
Roaming Agreement attached hereto and incorporated herein by reference.

 

9.2

No Partnership Or Agency Relationship Created. Nothing contained in this
Agreement will constitute the Parties as partners with one another or render any
Party liable for any debts or obligations of any other Party (except to the
extent specifically provided in this Agreement), nor will any Party hereby be
constituted the agent of any other Party.

 

9.3

Compliance with Laws. The Parties will comply with, conform to, and abide by all
applicable laws, regulations, rules and orders of all governmental agencies and
authorities, and agree that this Agreement is subject to such laws, regulations,
rules and orders. All references in this Agreement to such laws, regulations,
rules and orders include any successor provision. If any amendment to or
replacement of the same materially alters the benefits, rights, and duties of
the Parties hereunder, the Parties agree to negotiate in good faith an amendment
to this Agreement to restore the respective positions of the Parties to
substantially the same point as existed prior to such amendment or replacement.

 

9.4

Good Faith Efforts to Fulfill Obligations. The Parties agree to use their
respective good faith efforts to fulfill all of their obligations under this
Agreement. If additional agreements or modifications are necessary to effectuate
the intent of this Agreement, Sprint and the Company will negotiate with each
other in good faith. In no event, however, is either Sprint or the Company
obligated to amend this Agreement or enter into other agreements if the efforts
to negotiate in good faith do not result in such an amendment or other agreement
that is satisfactory to both Parties.

 

Page 16 of 50

 

--------------------------------------------------------------------------------



 

9.5

Unenforceability. If any part of this Agreement is held to be invalid or
unenforceable, such determination will not invalidate any other provision of
this Agreement, to the greatest extent permitted by applicable law, so long as
the economic and legal substance of this Agreement is not affected in any manner
adverse to any Party.

 

9.6

Amendment. This Agreement, all appendices and attachments referenced herein or
attached hereto and the Technical Data Sheets as they may be amended from time
to time constitute the full and complete agreement of the Parties. Any prior
agreements among the Parties with respect to the subject matter covered herein
are hereby superseded. Except as otherwise provided in Sections 2.1(b) and 2.7
of the CDMA Build-Out Agreement, this Agreement may not be modified, except by a
written document signed by a duly authorized representative of each of Sprint
and the Company.

 

9.7

Waiver. Waiver of any breach of any provision of this Agreement must be in
writing signed by Sprint in the case of a breach by the Company or a Company
Group Member, or by the Company in the case of breach by Sprint or a Sprint
Group Member, and such waiver will not be deemed to be a waiver of any preceding
or succeeding breach of the same or any other provision. The failure of a Party
to insist upon strict performance of any provision of this Agreement or any
obligation under this Agreement will not be a waiver of such Party’s right to
demand strict compliance therewith in the future.

 

9.8

Fees for Sprint Services. The Company is solely responsible for development and
maintenance, and any related costs or expenses, of its own network and any
necessary labor or material required to modify the Company Systems so that the
Company can provide near real time billing data for voice traffic compatible
with nationally standardized platforms. Subject to Sprint’s availability and the
Parties execution of a mutually acceptable purchase order, the Company may, at
the Company’s sole discretion utilize Sprint’s consulting services at Sprint’s
then-current rates.

 

 

Page 17 of 50

 

--------------------------------------------------------------------------------



 

9.9

Sprint Services Fee.

 

9.9.1

Sprint will review and monitor the Company’s compliance with the CDMA Build-Out
Agreement, including the following sections: Section 2.1 “Construction”; Section
2.2 “Interoperability”; Section 2.3 “Network Performance Standards”; and Section
2.4 “Core Features and Services” along with the schedules referenced therein.
The nature and extent of Sprint’s review and monitoring will be as determined by
Sprint in its sole discretion. Notwithstanding any implication to the contrary
contained in this Section 9.9.1, any failure by the Company to comply with its
obligations under the CDMA Build-Out Agreement will be the sole responsibility
of the Company regardless of any act or omission of Sprint under this Section
9.9.1, and the Company waives any right it may have to assert any claim against
Sprint for failure to adequately monitor or review the Company’s compliance with
the CDMA Build-Out Agreement.

 

9.9.2

The Company will make the following payments to Sprint by wire transfer of
immediately available funds in consideration of the services described in
Section 9.9.1 per the following schedule:

 

9.9.2.1

$*** upon execution of this Agreement

 

9.9.2.2

Payment of the following amounts not later than December 15 of the applicable
year:                            (a) ***- $***

 

  (b) ***- $***

  (c) ***- $***

 

  (d) ***- $***

 

9.10

Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision hereof.

 

9.11

Capitalized Terms. Initial capitalized terms have the meaning as defined in
Section 1 or as set forth in the section of this Agreement where referenced.

 

9.12

Execution in Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same agreement.

 

9.13

Force Majure. Neither Party will be responsible for any delay or failure in
performance of any part of this Agreement to the extent that such delay is
caused by reason of acts of God, wars, revolution, terrorism, civil commotion,
acts of public enemy, embargo, acts of government in its sovereign capacity,
epidemics, pandemics, labor difficulties, including without limitation, strikes,
slowdowns, picketing or boycotts, or any other circumstances beyond the
reasonable control and not involving any fault or negligence of the Party
affected (“Condition”). If any such Condition occurs, (a) the Party affected,
upon giving prompt notice to the other Party, will be excused from such
performance on a day-to-day basis during the continuance of such Condition (and
the other Party will likewise be

 

Page 18 of 50

 

--------------------------------------------------------------------------------



excused from performance of its obligations on a day-to-day basis during the
same period), provided, however, that the Party so affected will use
commercially reasonable efforts to avoid or remove such Condition and both
Parties will proceed as soon as is reasonably practicable with the performance
of their obligations under this Agreement whenever such causes are removed or
cease (subject to the other Party’s rights under clause (b) of this Section
9.13); and (b) the other Party will have the right, during the continuance of
such Condition, and for a reasonable period of time following receipt of notice
of the termination of such Condition, to secure alternative means (whether
through an alternative provider or otherwise) to satisfy the obligations of the
affected Party that are not being satisfied as a result of the Condition.

 

9.14

Publicity. Except as provided in Article 10, neither Party will (and the Company
will cause the Company Guarantor not to) publicly announce the existence of any
of the Transaction Documents or their terms and conditions without the prior
consent of the other Party, which may be withheld in its sole discretion;
provided, that the foregoing will not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with
accounting or Securities and Exchange Commission disclosure obligations or
applicable FCC disclosure obligations.

 

9.15

Authorized Representative. For the purposes of this Agreement, Sprint will be
the authorized representative of the Sprint Group and the Company will be the
authorized representative of the Company Group.

 

9.16

Confidential Information. The provisions of Section 3.4 of the CDMA Build-Out
Agreement are hereby incorporated by reference into this Agreement (without
regard to whether the CDMA Build-Out Agreement has been terminated). Upon the
written request of a Party, the other Party must return all Confidential
Information, as defined in the CDMA Build-Out Agreement, to the requesting
Party, or at the option of requesting Party, the other Party must destroy such
Confidential Information and provide the requesting Party with written
certification of destruction.

 

9.17

Limitation of Damages. Neither Party will be liable to the other Party (or their
respective Indemnified Persons) for consequential (including without limitation
loss of profits or savings), incidental, special, exemplary, punitive, or any
other indirect damages, even if informed of the possibility that they may be
incurred; provided, however, that this Section 9.17 will not restrict the rights
of any Sprint Indemnified Person or Company Indemnified Person, as the case may
be, to recover any such damages it has been required to pay to third parties.

 

9.18

Agreement Non-Exclusive. This Agreement is a non-exclusive arrangement between
Sprint and the Company. Except as provided in Appendix I with respect to
preferences, nothing contained in this Agreement is intended or should be
construed to preclude or limit a Party from obtaining from or providing to a
third party Wireless Service of a type available or required to be provided
under this Agreement. This Agreement is entered into solely for the benefit of
the Parties and no person other than the Parties, their respective successors,
and to the extent

 

Page 19 of 50

 

--------------------------------------------------------------------------------



provided herein, the persons entitled to indemnification pursuant to this
Agreement, may exercise any right or enforce any obligation hereunder.

 

9.19

Resale of Services. *** will not resell *** System under this Agreement. *** may
resell *** System under this Agreement; provided that the rates that the Company
will charge Sprint for purposes of reselling *** System are set forth on Table
*** and *** will provide *** with written notice *** such resale activities.

 

9.20

No Third Party Beneficiaries. This Agreement is entered into solely for the
benefit of the Parties and no person other than the Parties, their respective
successors, and (to the extent provided in Article 8) the persons entitled to
indemnification pursuant to Article 8, may exercise any right or enforce any
obligation hereunder.

 

9.21

Company Guarantor Guaranty. The Company Guarantor hereby irrevocably and
unconditionally guarantees, for the benefit of Sprint (a) the performance by the
Company of its obligations under the Transaction Documents; and (b) the accuracy
and completeness of the representations and warranties made by the Company in
any of the Transaction Documents. The Company and the Company Guarantor agree
that Sprint will not be required to assert any claim or causes of action against
the Company before asserting a claim or cause of action against the Company
Guarantor. The guaranty contained in this Section 9.21 will not be affected,
modified or impaired by any circumstance or event.

 

9.22

Other SRAs. The Company will negotiate in good faith to enter into roaming
agreements with other Sprint Roaming Alliance Participants, on terms that are
commercially reasonable, including rates that are not greater than the rates set
forth in Table 3A (unless both the Company and the applicable Strategic Alliance
Participants agree to higher rates).

 

9.23

GCI Company Acquisition. Sprint agrees to the consummation of a GCI Company
Acquisition and no other consents or approvals by Sprint are required under the
Transaction Documents for a GCI Company Acquisition.

 

9.24

Long Distance Revenue. Sprint and the Company Guarantor will execute an
amendment to the Wholesale Services Data and Private Line Agreement, ***, as
amended, pursuant to which Sprint will be the preferred carrier for all
MultiProtocol Layer Switching (MPLS) traffic.

10.

USE OF TRADEMARKS AND MARKETING

 

10.1

Permission to Use Trademarks. Sprint Spectrum grants to the Company
non-exclusive permission to use and display the Sprint Rural Alliance Member
Designation set forth on Appendix II, which includes the Sprint name and logo
design trademarks (the “Designation”), for purposes consistent with this
Agreement. The Company will not assign or sublicense the Designation without
prior written consent of Sprint Spectrum, which Sprint Spectrum may withhold in
its sole discretion. The Company acquires no interest in the Designation through
the use. No other use of Sprint Spectrum’s trademarks (or the trademark of any
Affiliate of Sprint Spectrum or Sprint Nextel) is permitted.

 

Page 20 of 50

 

--------------------------------------------------------------------------------



 

10.2

Restrictions on Use. The Company’s use of the Designation is restricted to
advertising materials. The Company agrees to always use the Designation in its
entirety and in accordance with the Sprint Rural Alliance Guidelines attached to
Appendix II. The Company will not use the Designation in whole or in part in its
trade name, domain name(s), website metatag or similar programming tools,
“vanity” telephone numbers, phone, directory-assistance listings or on business
stationery, including business cards, signage or billing statements.

 

10.3

Ownership. Sprint Spectrum, Sprint Nextel and their respective Affiliates own
all right, title and interest in the Designation and the goodwill associated
with it. The Company acquires no rights in the Designation except those limited
rights expressly granted under this Agreement. Any goodwill derived from the
Company’s use of the Designation will inure to Sprint Spectrum’s benefit. The
Company will not, directly or indirectly, contest the validity of the
Designation or Sprint Spectrum’s rights in it and will not register or attempt
to register the Designation in whole or in part or any confusingly similar
variation.

 

10.4

Enforcement and Defense.

 

10.4.1

Sprint Spectrum Controls Enforcement. The Company will notify Sprint Spectrum of
any infringement or unauthorized use of the Designation in any form of which the
Company has knowledge. Sprint Spectrum, at its sole discretion, will determine
how it will respond.

 

10.4.2

Sprint Spectrum Controls Defense. Sprint Spectrum will defend and settle any
trademark infringement claim relating to the Designation at Sprint Spectrum’s
expense. Sprint Spectrum may terminate the Company’s permission to use any
portion of the Designation to settle any claim. The Company will not defend any
claims without the prior written consent of Sprint Spectrum, which Sprint
Spectrum may withhold in its sole discretion.

 

10.5

Quality Control. The Company will:

 

10.5.1

maintain a consistently high quality for the products and services offered in
connection with the Designation;

 

10.5.2

adhere to the guidelines provided by *** and any other *** may from time to time
communicate to ***;

 

10.5.3

comply with all applicable laws and regulations governing the operation of the
business and the use of the Designation and trademarks that are included in it;

 

10.5.4

not combine the Designation in whole or in part with other marks to create a new
unitary mark;

 

10.5.5

not alter or modify the Designation in whole or in part in any way;

 

10.5.6

without limiting the obligations under Section 10.6 below, at Sprint Spectrum’s
request, submit representative samples of the Company’s use of the Designation
to Sprint Spectrum; and

 

10.5.7

promptly notify Sprint Spectrum of any known, suspected, or potential violation
of this Article 10.

 

Page 21 of 50

 

--------------------------------------------------------------------------------



 

10.6

Sprint Spectrum’s Prior Approval. The Company will provide examples to Sprint
Spectrum of each proposed use of the Designation prior to its use by the
Company. Sprint Spectrum will have the right of prior approval, which Sprint
Spectrum may withhold in its sole discretion, with respect to each form of use
of the Designation.

 

10.7

Identification of Company. The Company will identify itself at all times by its
own name and may not identify itself as Sprint Spectrum or as a Sprint Nextel
Affiliate.

 

10.8

Press releases. The Company will not issue press releases about Sprint Nextel or
its Affiliates, or any of their respective products, services, or customers,
except with the prior written approval of Sprint Nextel.

 

10.8.1

The Company may use the Sprint Rural Alliance Member designation described in
Appendix II in accordance with the terms and conditions of this Agreement. One
or more Sprint Nextel trademarks are included in the designation.

 

10.8.2

Sprint Nextel may claim the Company SRA Market as part of its Sprint Vision®
coverage territory claim in its marketing.

 

10.8.3

Except as provided in this Section 10 or in Appendix II, neither Sprint Nextel
nor the Company has the right to use the intellectual property of the other
party.

 

-SIGNATURES ON THE FOLLOWING PAGE-

 

Page 22 of 50

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

SPRINT SPECTRUM L.P., on its own behalf for purposes of Section 10 of this
Agreement only, and generally as authorized agent for WirelessCo, L.P.

 

By:

/s/ Christopher G. Weasler

Print:

Christopher G. Weasler

Title:

Vice President

Date:

October 30, 2007

 

 

 

 

 

 

ALASKA DIGITEL, LLC

 

 

By:

/s/ Stephen M. Roberts

Print:

Stephen M. Roberts

Title:

President

Date:

October 30, 2007

 

 

COMPANY GUARANTOR:

 

 

 

 

GENERAL COMMUNICATION, INC.

 

 

By:

/s/ William C. Behnke

Print:

William C. Behnke

Title:

Senior Vice President

Date:

October 31, 2007

 

 

 

Page 23 of 50

 

--------------------------------------------------------------------------------



APPENDIX I TO

STRATEGIC ROAMING AGREEMENT

 

GENERAL TERMS AND CONDITIONS FOR ROAMING

 

 

1.

PROVISION OF SERVICE

 

1.1

Each Party will provide (and will cause its Group Members to provide), to any
Authorized Roamer who so requests, Wireless Service in accordance with the rates
and services set forth in Attachment I-B hereto, pursuant to the terms and
conditions of this Agreement. Except as required and agreed upon in the CDMA
Build-Out Agreement, the Serving Carrier will not be required by this Agreement
to modify or supplement its System in any way to address any incompatibility in
the technologies used by the Serving Carrier and the Home Carrier that may
preclude the provision of Wireless Service to an Authorized Roamer; provided,
however, that Sprint and the Company will use commercially reasonable efforts to
implement modifications to permit enhanced roaming (i.e., data, push-to-talk,
SMS) for the Company Customers homed to the Company SRA Market (but, for
purposes of clarification, Sprint has no such obligation with respect to the
Company Customers homed to markets other than the Company SRA Market).

 

1.2

Notwithstanding anything in this Agreement to the contrary, a Serving Carrier
may suspend service to an Authorized Roamer, but such suspension will not affect
the rights and obligations of the Parties for Wireless Service furnished
hereunder prior to such suspension.

 

1.3

In connection with its Wireless Service to Roamers, no Serving Carrier will use
recorded announcements or other inducements for an Authorized Roamer to
discontinue the Wireless Service of its Home Carrier or, unless otherwise
authorized herein, Roamer’s use of a Serving Carrier’s system.

 

1.4

If a Home Carrier provides the capability *** to allow Non-Domestic calls for
individual MSID/ESN combinations and passes the appropriate feature profile to
the Serving Carrier, then Non-Domestic calls will be allowed for those specific
MSID/ESN combinations authorized by the Home Carrier. The Serving Carrier will
indemnify and defend the Home Carrier for Non-Domestic calls placed contrary to
this provision. Home Carrier will indemnify the Serving Carrier for any
Non-Domestic calls permitted in compliance with such IS-41 messaging
instructions.

 

1.5

Preference

 

1.5.1

Subject to Section 1.5.2, where technically feasible (as determined by Sprint in
its reasonable discretion), Sprint will use commercially reasonable efforts to
program the handsets of all Sprint Customers and End Users so the Sprint
Customers’ and End Users’ handsets will automatically prefer, while roaming
(i.e., no Wireless Service from Sprint or any Sprint Network Affiliate is
available), the Transmitted

 

Page 24 of 50

 

--------------------------------------------------------------------------------



SIDs of the Company and the Company Group Members in the Company SRA Market that
are part of the Company Systems over the Transmitted SIDs of any other Sprint
roaming partner not a party to this Agreement (in each case, to the extent such
roaming partner is providing Wireless Service through a *** System in the Market
in question). Notwithstanding any implication to the contrary contained herein,
the preference described in this Section 1.5.1 will apply only to *** Systems,
and will not apply to any other System.

 

1.5.2

If Sprint Nextel or any of its Controlled Affiliates acquires a business or
entity that is already operating, or plans to operate pursuant to Prior
Committed Construction, a *** System in the Company SRA Market (an “After
Acquired System”), then from and after the date of acquisition of the After
Acquired System, Sprint and its Controlled Affiliates will only be required to
prefer (as such term is used in Section 1.5.1) the Company System in the Company
SRA Market over the After Acquired System for those Sprint Customers and End
Users who are homed outside the Company SRA Market (and then, only to the extent
Sprint is required to prefer a particular Market within the Company SRA Market
in accordance with Section 1.5.1). Sprint will not be required to prefer (or, in
the case of one of Sprint's Controlled Affiliates, to cause such Controlled
Affiliate to prefer) the Company's System over the After Acquired System in the
Company SRA Market for any other customers, including but not limited to the
customers of the After Acquired System and Sprint Customers and End Users homed
inside the Company SRA Market. Sprint will have no obligation to the Company
with respect to customers of the After Acquired System who do not meet the
definition of Sprint Customers.

 

1.5.3

Sprint will perform an Over the Air Parameter Administration (“OTAPA”) push to
all Sprint OTAPA capable subscriber phones of the unique Transmitted SIDs of the
Company and the Company Group Members in the Company SRA Market *** the
In-Service Date.

 

1.6

Where technically feasible (as determined by Sprint in its sole discretion),
Sprint Customers and End Users will have their Roaming Lights Off in the ***
Territory. Sprint Customers and End Users will have their Roaming Lights On in
all other Markets within the Company SRA Market. In connection with the
foregoing, the Company will use different SID/NID combinations of Transmitted
SIDs in the *** Territory on the one hand, and in the *** Territory and the ***
Territory (including the Satellite Sites) on the other hand. On or prior to the
Effective Date, the Company has provided Sprint with a complete list of the
SID/NID combinations in the Company SRA Market. The Company will notify Sprint
in writing *** of any changes to the SID/NID combinations in the Company SRA
Market.

 

1.7

Where technically feasible (as determined by the Company in its reasonable
discretion), the Company will program the handsets of Company Customers and End
Users so the Company Customers’ and End Users’ handsets will automatically
prefer, while roaming (i.e., no Wireless Service from the Company is available),
the Transmitted SIDs of Sprint in the Sprint Markets identified in

 

Page 25 of 50

 

--------------------------------------------------------------------------------



Attachment I-A, over the Transmitted SIDs of any other Company roaming partner
not party to this Agreement.

 

1.8

The Company will offer Sprint *** Market. Sprint, at its sole discretion, ***
the Company, may elect to accept or reject the lower roaming rates.

 

1.9

Each Party will have the right, on an annual basis during the term of this
Agreement, to retain a third party to conduct an audit of the other Party’s PRL
system solely to confirm compliance with the roaming preference provisions set
forth in this Appendix I.

2.

DIVISION OF REVENUE

 

2.1

Each Home Carrier, whose Customers (including, for purposes of this Section 2.1,
the customers of its resellers) receive Wireless Service from a Serving Carrier
as Authorized Roamers under this Agreement, will pay that Serving Carrier ***%
of that Serving Carrier’s charges for the provided Wireless Service set forth in
Attachment I-B ***. The rates set forth in Attachment I-B will apply to any
SID/BIDs referenced on Attachment I-A. If a SID/BID is not referenced on
Attachment I-B, then any “current rates” that are in place between SID/BID
combinations will continue until the new SID/BIDs are added to this Agreement at
an agreed upon rate. If there are no current rates in effect, then default rates
per each Party’s Technical Data Sheet will apply until the new SID/BIDs are
added to this Agreement.

 

2.2

Requests to add a Market pursuant to Section 4.1 of this Agreement will be given
in accordance with Section 2 of this Agreement. The rates set forth in
Attachment I-B will become available to the Home Carrier’s approved newly
acquired Market(s) following *** after the approval in accordance with Section
4.1 of this Agreement, *** approval.

 

2.3

Sprint or the Company may from time to time hereafter seek to amend Attachment
I-A of this Agreement to split a SID into multiple BIDs upon *** written notice
to the other Party. BID additions will utilize rates previously used by the SID
provided the BIDs cover the same geographic area as the prior SID.

 

2.4

If an incorrect roaming rate is charged by the Serving Carrier to the Home
Carrier in the Markets listed in Attachment I-A, the Serving Carrier will refund
all amounts in excess of the rates in Attachment I-B hereto back to the Home
Carrier *** the Home Carrier. Each Serving Carrier will have *** to invoice for
amounts in excess of the contract rate. There will not be any refunds for any
undercharges by a Serving Carrier under any circumstances.

3.

EXCHANGE OF INFORMATION

 

3.1

Each Party’s Technical Data Sheet contains Attachment I-A’s list of the valid
MBIs used by the Home Carrier to identify its respective Customers. Except as
specifically set forth herein, these MBIs will be accepted by the other Party.
Each MBI is and will be within the entire line number range ***, or a specified
portion thereof. Each Party will be responsible for all billings otherwise
properly made under this Agreement to any number listed by such Party within the
range or

 

Page 26 of 50

 

--------------------------------------------------------------------------------



ranges specified by it in its Technical Data Sheet. Additions, deletions, or
changes to MBIs and line number range(s) for their respective Customers will be
sent by each Party to the other Party via Sprint and the Companyin the form of
an updated Technical Data Sheet as well as a separate written update
notification to the other Party with an effective date as defined in Section 4.6
of this Appendix I for amendment of operating procedures. Additions, deletions,
or changes to MBIs and line number range(s) for the Home Carrier’s Customers
will be effective *** after written notice to the Serving Carriers.

 

3.2

Validation and Fraud Protection

 

3.2.1

In order to prevent fraud, the Parties agree to use PV and, upon request by
either Party, Authentication.

 

3.2.2

The Parties will use PV to send an inquiry to the Home Carrier’s switch to
determine if the MSID/ESN combination of the Roamer’s equipment is authorized
for Wireless Service. If the response of the Home Carrier’s switch is that the
MSID/ESN combination is authorized, the Serving Carrier will consider the Roamer
to be an Authorized Roamer for a fixed period of time (time period to be
determined by the Serving Carrier). If the response of the Home Carrier’s switch
is that the MSID/ESN combination is not authorized, the Serving Carrier will
deny Wireless Service. If the Home Carrier’s switch does not respond to the
inquiry the Serving Carrier will Assume Negative and deny Roamer Wireless
Service until such time as a response is received from the Home Carrier
authorizing Wireless Service. If the Serving Carrier provides any other Wireless
Service, the Serving Carrier will be responsible for all such charges.

 

3.2.3

The Home Carrier agrees to implement negative file suppression with the
appropriate Clearinghouse and the Parties agree that CIBERNET Negative File
Guidelines and procedures will not apply.

 

3.2.4

Each Serving Carrier will use commercially reasonable efforts to provide each
Home Carrier with near real-time visibility of call detail records and deliver
such call detail records to the Home Carrier (or such other entity designated by
Home Carrier from time to time), delivered through a network compatible with the
Sprint Systems (e.g. Roamex by Fair Isaac). Each Party will make a good faith
effort to deliver such information in a timely manner. The Serving Carrier will
not have liability if it does not provide real time visibility or in the event
of a temporary failure of the system.

 

3.2.5

Each Serving Carrier agrees to use best efforts to monitor its network and
notify the Home Carrier of high roaming usage by Home Carrier’s Roamers which
the Serving Carrier suspects to be fraudulent. Under no circumstances is the
Serving Carrier liable for fraudulent roaming usage on its network due to its
failure to notify the Home Carrier of suspected fraudulent usage.

 

3.3

The Parties will cooperate and, as necessary, Sprint and the Company will
negotiate in good faith to supplement this Agreement to minimize fraudulent or
other unwarranted use of their respective networks by Roamers hereunder. If any
Party reasonably decides that, in its sole judgment, despite due diligence and

 

Page 27 of 50

 

--------------------------------------------------------------------------------



cooperation pursuant to the preceding sentence, fraudulent or other unwarranted
use has reached an unacceptable level of financial loss and is not readily
remediable, such Party may provide written instruction that all or a portion of
its MBI and line number ranges be removed from the Serving Carrier’s switch(es).
The Serving Carrier will comply with this instruction *** the request. At such
time as the Home Carrier seeks to have its MBI and line number ranges reinstated
in the Serving Carrier’s switch(es), the Home Carrier will provide the Serving
Carrier a written instruction in accordance with Section 3.1 hereof.

 

3.4

Upon the implementation of wireless number portability and/or number pooling in
any portion of a Party’s system, the Parties will cooperate with each other in
establishing methods for exchanging ESN, MIN, MSID, MBI and any and all other
information required to permit roaming by Sprint Customers and Company Customers
in their respective systems as described herein.

 

3.5

Upon ESN Exhaustion by handset vendor(s), the Parties will cooperate with each
other in establishing a technical and commercial solution that does not
negatively affect Customers operating on either Party’s network.

 

3.6

The Parties agree that:

 

3.6.1

the SID/BIDs listed in Attachment I-A and referenced in Attachment I-B are used
as market and billing identifiers only and may not represent Transmitted SIDs;

 

3.6.2

each Party uses Transmitted SIDs, and the SID/BIDs in Attachment I-A might not
be the Transmitted SID;

 

3.6.3

each Party is responsible for the programming of the preferred roaming list in
each of its handsets and has the duty to check with the other Party to determine
the Transmitted SIDs the other Party is transmitting in each market;

 

3.6.4

neither Party has the duty to update or inform the other Party when it changes
or modifies its Transmitted SIDs, however each Party will promptly provide to
the other a complete list of Transmitted SIDs upon request. Any SID/BIDs that
the Home Carrier owns or has legal authority to use may be used as a Transmitted
SID in any market.

4.

BILLING

 

4.1

Each Home Carrier will be responsible for billing to, and collecting from, its
own Customers all charges that are incurred by such Customers as a result of
Wireless Service provided to them as Authorized Roamers by the Serving Carrier.
The Home Carrier will also be responsible for billing its Customers for, and
remitting to, the Federal Government all federal excise tax that may be due in
connection with the Wireless Service being billed by it to its Customers.

 

4.2

Each Serving Carrier who provides Wireless Service to an Authorized Roamer
pursuant to this Agreement will process roaming call detail records and forward
Roamer billing information on a daily basis in accordance with the procedures
and standards set forth in the CIBER Record to the Home Carrier’s Authorized
Receipt Point. The Home Carrier will pay for Authorized Roamer charges based on
the settlement report provided by its Clearinghouse and pursuant to the

 

Page 28 of 50

 

--------------------------------------------------------------------------------



provisions of Section 4.1 of this Appendix I and Attachment I-B. If either Party
is unable to bill for charges ***, the Parties agree that they will settle and
adjust the difference between the billed and contractual rates on a monthly
basis.

 

4.3

Where the Authorized Roamer billing information required to be provided by the
Serving Carrier in accordance with Section 4.2 above is not in accordance with
the CIBER Record, the Home Carrier may return the defective record to the
Serving Carrier as provided in the CIBER Record. Returning the defective record
will be in accordance with CIBER Record established procedures. The Serving
Carrier may correct the defective record and return it to the Home Carrier for
billing, provided that the time period from the date of the call to the receipt
of the corrected record does not exceed the time period specified under Section
5.4 of this Appendix I.

 

4.4

No credit for insufficient data or defective records will be permitted except as
provided in Section 4.3 above, unless mutually agreed upon by Sprint and the
Company. Any credit that is requested by the Home Carrier must be fully
documented and submitted utilizing the format set forth in Attachment I-C.

 

4.5

Each Home Carrier may at its discretion perform any necessary edits at its
Clearinghouse on incollect or outcollect call records to ensure compliance with
the terms of this Agreement.

 

4.6

Additions or deletions of MBIs and line number range(s) will be effective ***
receipt of notification of such changes, additions or deletions by Sprint for
the Company Group, or by the Company for the Sprint Group.

 

4.7

Billing Invoice Summary. The minimum information needed for an invoice issued
with non-clearinghouse documentation includes the following:

 

-

Billing Period (To/From Dates)

 

-

Batch Sequence Number

 

-

Batch Date

 

-

Serving and Home SIDs (the five-digit numeric corresponding to the FCC
designation of the carrier)

 

-

Total Airtime Charges

 

-

Total Intra-State Toll

 

-

Total Inter-State Toll

 

-

Other Charges and Credits

 

-

Total Charges

Any information mutually agreed upon by the Parties necessary to support
enhanced roaming services (i.e., data, push-to-talk, SMS)

 

5.

SETTLEMENT/OPERATING PROCEDURES

 

5.1

These settlement operating procedures will be in effect until new Operating
Procedures are published by the CIBERNET Corporation (“CIBERNET’), 4600
East-West Highway, Bethesda, Md. 20814, for Roamer agreements used domestically
by the Cellular Telecommunications Industry Association. At such time as new
Operating Procedures (“New Operating Procedures”) are published

 

Page 29 of 50

 

--------------------------------------------------------------------------------



by CIBERNET, they will become effective as to the Parties on the date proposed
by CIBERNET (“New Operating Procedures Effective Date”) provided such date is
*** by Sprint and the Company of the New Operating Procedures. The Parties agree
to be individually responsible for obtaining all officially published revisions
to the Operating Procedures.

 

5.2

Each Party will settle its accounts with the other Party on the Close of
Billing. The Home Carrier will remit to the Serving Carrier’s designated account
by wire transfer or check such amounts as are due to the Serving Carrier as of
the Close of Billing. All invoices will be billed on a current basis. The
failure of a Party to submit properly formatted and documented invoices may
result in a delay of payment. Neither Party will be responsible for payment for
Wireless Service provided *** date. Carriers utilizing net settlement procedures
set forth in the CIBER Record are not required to submit a paper invoice and
will make payments in accordance with such net settlement procedures.

 

5.3

Payments for undisputed amounts will be provided in the form of a check or wire
transfer and must be received by the payee *** (“Payment Due Date”) following
the receipt of the invoice. Payments received later than the Payment Due Date
will be subject to a late charge of either ***% of the outstanding balance for
each *** period (or portion thereof) that such payments are late or the highest
percentage of the outstanding balance permitted by law, whichever is lower. The
only exception to late charges are: (a) amounts that are the subject of a valid
dispute by the Home Carrier and which the Home Carrier has provided prior
written notice of such dispute to the Serving Carrier, or (b) payments that are
delayed in forwarding through circumstances that are beyond the control of the
Home Carrier and are agreed to in advance by the Serving Carrier, which
agreement will not be unreasonably withheld. Disputed amounts will be paid, if
owed, *** the dispute. Each Party may offset the amount owed to the other Party
under this Agreement and a single payment of the balance to the Party entitled
to receive such balance will be made. All amounts required to be paid under this
Agreement will be payable in United States currency.

 

5.4

Message records are considered to have failed the CIBER Record Edit if the
message is *** when it is received at the Home Carrier’s Authorized Receipt
Point. Message records which are rejected from the Home Carrier’s ARP and
returned to the Serving Carrier are considered to have failed the CIBER Record
Edit if the message is ***. Determination of the age of a message record is from
the date of the call.

 

5.5

All requests to remove and/or reinstate exchanges must be in writing and sent
via e-mail to the contact person identified in the Technical Data Sheet. Such
requests will be completed within one business day following receipt when
possible, but not later than three business days following receipt. After the
expiration of the three business days deadline, if an exchange is not removed
the liability for any fraud incurred will be the responsibility of the Serving
Carrier. The Home Carrier will submit all claims, in writing, for the fraudulent
usage to the Serving Carrier.

 

Page 30 of 50

 

--------------------------------------------------------------------------------



ATTACHMENT I-A TO

STRATEGIC ROAMING AGREEMENT

 

MARKETS

 

SECTION 1.

 

SPRINT MARKETS

 

LICENSEE/PERMITTEE

SID/BID NUMBER

MARKET NAME

STATE

WirelessCO, L.P.

4103

BIRMINGHAM

AL

WirelessCO, L.P.

4106

BOSTON

MA

WirelessCO, L.P.

4107

BUFFALO

NY

WirelessCO, L.P.

4120

DALLAS

TX

WirelessCO, L.P.

4121

DENVER

CO

WirelessCO, L.P.

4124

DES MOINES

IA

WirelessCO, L.P.

4126

DETROIT

MI

SprintCom, Inc.

4132

HONOLULU

HI

WirelessCO, L.P.

4135

INDIANAPOLIS

IN

WirelessCO, L.P.

4139

KANSAS CITY

MO

WirelessCO, L.P.

4144

LITTLE ROCK

AR

Cox PCS License, L.L.C.

4145

SAN DIEGO

CA

WirelessCO, L.P.

4148

LOUISVILLE

KY

WirelessCO, L.P.

4151

MIAMI

FL

WirelessCO, L.P.

4153

MILWAUKEE

WI

WirelessCO, L.P.

4155

MINNEAPOLIS

MN

WirelessCO, L.P.

4157

NASHVILLE

TN

WirelessCO, L.P.

4159

NEW ORLEANS

LA

WirelessCO, L.P.

4162

NEW YORK

NY

WirelessCO, L.P.

4164

OKLAHOMA CITY

OK

WirelessCO, L.P.

4166

OMAHA

NE

PhillieCo, L.P.

4168

PHILADELPHIA

PA

WirelessCO, L.P.

4170

PHOENIX

AZ

WirelessCO, L.P.

4171

PITTSBURGH

PA

WirelessCO, L.P.

4174

PORTLAND

OR

WirelessCO, L.P.

4180

SALT LAKE CITY

UT

WirelessCO, L.P.

4181

SAN ANTONIO

TX

WirelessCO, L.P.

4183

SAN FRANCISCO

CA

WirelessCO, L.P.

4186

SEATTLE

WA

WirelessCO, L.P.

4188

SPOKANE

WA

WirelessCO, L.P.

4190

ST. LOUIS

MO

WirelessCO, L.P.

4194

TULSA

OK

APC PCS, L.L.C.

4195

WASHINGTON/BALT

DC/MD

 

 

Page 31 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P.

4198

WICHITA

KS

SprintCom, Inc.

4236

ALBANY

GA

SprintCom, Inc.

4240

ALBUQUERQUE

NM

SprintCom, Inc.

4254

ANCHORAGE

AK

SprintCom, Inc.

4258

ANDERSON

SC

SprintCom, Inc.

4266

ASHEVILLE

NC

SprintCom, Inc.

4268

ASHTABULA

OH

SprintCom, Inc.

4272

ATHENS

GA

SprintCom, Inc.

4274

ATLANTA

GA

WirelessCO, L.P.

4289

BATON ROUGE

LA

SprintCom, Inc.

4294

BEAUMONT

TX

SprintCom, Inc.

4296

BENTON HARBOR

MI

WirelessCO, L.P.

4304

BATON ROUGE

LA

SprintCom, Inc.

4318

BLOOMINGTON

IL

SprintCom, Inc.

4322

BLUEFIELD

WV

SprintCom, Inc.

4324

BLYTHEVILLE

AR

SprintCom, Inc.

4344

BRYAN

TX

SprintCom, Inc.

4350

BURLINGTON

NC

SprintCom, Inc.

4356

CANTON

OH

SprintCom, Inc.

4362

CARLSBAD

NM

SprintCom, Inc.

4368

CHAMPAIGN

IL

SprintCom, Inc.

4372

CHARLESTON

SC

SprintCom, Inc.

4374

CHARLESTON

WV

SprintCom, Inc.

4376

CHARLOTTE

NC

SprintCom, Inc.

4380

CHATTANOOGA

TN

SprintCom, Inc.

4384

CHICAGO

IL

SprintCom, Inc.

4389

CHILLICOTHE

OH

SprintCom, Inc.

4390

CINCINNATI

OH

SprintCom, Inc.

4396

CLEVELAND

OH

SprintCom, Inc.

4398

CLEVELAND

TN

SprintCom, Inc.

4410

COLUMBIA

SC

SprintCom, Inc.

4416

COLUMBUS

MS

SprintCom, Inc.

4418

COLUMBUS

OH

SprintCom, Inc.

4432

DALTON

GA

SprintCom, Inc.

4434

DANVILLE

IL

SprintCom, Inc.

4436

DANVILLE

VA

SprintCom, Inc.

4440

DAYTON

OH

SprintCom, Inc.

4442

DAYTONA BEACH

FL

SprintCom, Inc.

4446

DECATUR

IL

SprintCom, Inc.

4468

DYERSBURG

TN

SprintCom, Inc.

4472

EAST LIVERPOOL

OH

SprintCom, Inc.

4480

EL PASO

TX

 

 

Page 32 of 50

 

--------------------------------------------------------------------------------



 

SprintCom, Inc.

4482

ELKHART

IN

SprintCom, Inc.

4490

ERIE

PA

SprintCom, Inc.

4500

FAIRBANKS

AK

SprintCom, Inc.

4506

FARMINGTON

NM

SprintCom, Inc.

4510

FAYETTEVILLE

NC

SprintCom, Inc.

4522

FLORENCE

SC

SprintCom, Inc.

4542

FT. WAYNE

IN

SprintCom, Inc.

4546

GAINESVILLE

FL

SprintCom, Inc.

4548

GAINESVILLE

GA

SprintCom, Inc.

4550

GALESBURG

IL

SprintCom, Inc.

4552

GALLUP

NM

SprintCom, Inc.

4558

GOLDSBORO

NC

SprintCom, Inc.

4576

GREENSBORO

NC

SprintCom, Inc.

4578

GREENSVILLE

MS

SprintCom, Inc.

4580

GREENVILLE

NC

SprintCom, Inc.

4582

GREENVILLE

SC

SprintCom, Inc.

4584

GREENWOOD

SC

SprintCom, Inc.

4608

HICKORY

NC

SprintCom, Inc.

4622

HOUSTON

TX

SprintCom, Inc.

4624

HUNTINGTON

WV

SprintCom, Inc.

4650

JACKSON

MS

SprintCom, Inc.

4652

JACKSON

TN

SprintCom, Inc.

4654

JACKSONVILLE

FL

SprintCom, Inc.

4656

JACKSONVILLE

IL

SprintCom, Inc.

4658

JACKSONVILLE

NC

SprintCom, Inc.

4672

JUNEAU

AK

SprintCom, Inc.

4680

KANKAKEE

IL

SprintCom, Inc.

4688

KINGSPORT

TN

SprintCom, Inc.

4694

KNOXVILLE

TN

SprintCom, Inc.

4706

LAKE CHARLES

LA

SprintCom, Inc.

4708

LAKELAND

FL

SprintCom, Inc.

4716

LAS CRUCES

NM

SprintCom, Inc.

4718

LAS SALLE

IL

SprintCom, Inc.

4748

LOGAN

WV

SprintCom, Inc.

4760

LUFKIN

LA

SprintCom, Inc.

4762

LYNCHBURG

VA

SprintCom, Inc.

4764

MACON

GA

SprintCom, Inc.

4778

MANSFIELD

OH

SprintCom, Inc.

4784

MARION

OH

SprintCom, Inc.

4790

MATRINSVILLE

VA

SprintCom, Inc.

4794

MATTOON

IL

SprintCom, Inc.

4796

MAYAGUEZ

PR

 

 

Page 33 of 50

 

--------------------------------------------------------------------------------



 

SprintCom, Inc.

4806

MEADVILLE

PA

SprintCom, Inc.

4810

MELBOURNE

FL

SprintCom, Inc.

4812

MEMPHIS

TN

SprintCom, Inc.

4820

MICHIGAN CITY

IN

SprintCom, Inc.

4822

MIDDLESBORO

KY

WirelessCO, L.P.

4828

MINNEAPOLIS

MN

SprintCom, Inc.

4856

MYRTLE BEACH

SC

SprintCom, Inc.

4862

NATCHEZ

MS

SprintCom, Inc.

4864

NEW BERN

NC

SprintCom, Inc.

4880

NORFOLK

VA

SprintCom, Inc.

4886

OCALA

FL

SprintCom, Inc.

4902

OPELIKA

AL

SprintCom, Inc.

4904

ORANGEBURG

SC

SprintCom, Inc.

4918

PARKERSBURG

WV

SprintCom, Inc.

4922

PEORIA

IL

WirelessCO, L.P. 

4928

PHOENIX

AZ

SprintCom, Inc.

4952

PORTSMOUTH

OH

SprintCom, Inc.

4970

RALEIGH

NC

SprintCom, Inc.

4982

RICHMOND

VA

SprintCom, Inc.

4986

ROANOKE RAPIDS

NC

SprintCom, Inc.

4988

ROANOKE

VA

SprintCom, Inc.

4996

ROCKFORD

IL

SprintCom, Inc.

4998

ROCKY MOUNT

NC

SprintCom, Inc.

5002

ROME

GA

SprintCom, Inc.

5006

ROSWELL

NM

SprintCom, Inc.

5034

SAN JUAN

PR

SprintCom, Inc.

5038

SANDUSKY

OH

SprintCom, Inc.

5042

SANTA FE

NM

SprintCom, Inc.

5044

SARASOTA

FL

SprintCom, Inc.

5048

SAVANNAH

GA

SprintCom, Inc.

5060

SHARON

PA

SprintCom, Inc.

5076

SOUTH BEND

IN

SprintCom, Inc.

5080

SPRINGFIELD

IL

SprintCom, Inc.

5096

STAUNTON

VA

SprintCom, Inc.

5108

SUMTER

SC

SprintCom, Inc.

5114

TALLAHASSEE

FL

SprintCom, Inc.

5116

TAMPA

FL

SprintCom, Inc.

5134

TUPELO

MS

SprintCom, Inc.

5142

U.S. VIRGIN ISLANDS

 

SprintCom, Inc.

5146

VALDOSTA

GA

SprintCom, Inc.

5148

VICKSBURG

MS

SprintCom, Inc.

5150

VICTORIA

TX

 

 

Page 34 of 50

 

--------------------------------------------------------------------------------



 

SprintCom, Inc.

5174

WAYCROSS

GA

SprintCom, Inc.

5186

WILLIAMSON

WV

SprintCom, Inc.

5194

WILMINGTON

NC

SprintCom, Inc.

5206

YOUNGSTOWN

OH

SprintCom, Inc.

5212

ZANESVILLE

OH

SprintCom, Inc.

5287

ATHENS

OH

SprintCom, Inc.

5293

AUGUSTA

GA

SprintCom, Inc.

5311

BECKLEY

WV

SprintCom, Inc.

5337

BLUEFIELD

WV

WirelessCO, L.P. 

5351

BREMERTON

WA

SprintCom, Inc.

5357

BRUNSWICK

GA

SprintCom, Inc.

5387

CHARLESTON

WV

SprintCom, Inc.

5397

CHICAGO

IL

SprintCom, Inc.

5401

CHILLICOTHE

OH

WirelessCO, L.P.

5419

COLORADO SPRINGS

CO

SprintCom, Inc.

5425

COLUMBUS

GA

SprintCom, Inc.

5431

COLUMBUS

OH

SprintCom, Inc.

5447

DANVILLE

IL

WirelessCO, L.P. 

5461

DENVER

CO

SprintCom, Inc.

5493

EL PASO

TX

WirelessCO, L.P.

5538

FRESNO

CA

SprintCom, Inc.

5623

HILO

HI

SprintCom, Inc.

5627

HONOLULU

HI

SprintCom, Inc.

5637

HUNTINGTON

WV

SprintCom, Inc.

5665

JACKSON

TN

SprintCom, Inc.

5687

KAHULUI

HI

SprintCom, Inc.

5693

KANKAKEE

IL

SprintCom, Inc.

5701

KINGSPORT

TN

SprintCom, Inc.

5713

LA GRANGE

GA

SprintCom, Inc.

5731

LAS SALLE

IL

SprintCom, Inc.

5751

LIHUE

HI

SprintCom, Inc.

5761

LOGAN

WV

SprintCom, Inc.

5797

MARION

OH

SprintCom, Inc.

5829

MERIDIAN

MS

SprintCom, Inc.

5835

MIDDLESBORO

KY

SprintCom, Inc.

5927

PANAMA CITY

FL

SprintCom, Inc.

5931

PARKERSBURG

WV

WirelessCO, L.P. 

5963

PORTLAND

OR

SprintCom, Inc.

5965

PORTSMOUTH

OH

WirelessCO, L.P.

6037

SALT LAKE CITY

UT

SprintCom, Inc.

6199

WILLIAMSON

WV

SprintCom, Inc.

6225

ZANESVILLE

OH

 

 

Page 35 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P. 

26452

CASA GRANDE

AZ

Cox PCS License, L.L.C.

40085

IRVINE

CA

WirelessCO, L.P.

40092

HARTFORD

CT

WirelessCO, L.P.

40094

ALBANY

NY

Cox PCS License, L.L.C.

40109

LOS ANGELES

CA

WirelessCO, L.P.

40111

SACRAMENTO

CA

WirelessCO, L.P.

40113

SAN FRANCISCO

CA

WirelessCO, L.P.

40125

JOHNSON CTY

TN

WirelessCO, L.P.

40127

RICE LAKE

WI

WirelessCO, L.P.

40151

HUDSON

WI

WirelessCO, L.P.

40153

DAVENPORT

IA

WirelessCO, L.P.

40155

BULLHEAD CTY

AZ

WirelessCO, L.P.

40157

WEST MEMPHIS

AR

WirelessCO, L.P.

40159

ARDMORE

OK

WirelessCO, L.P.

40165

TOLEDO

OH

APC PCS, L.L.C.

40167

WASH/BALT

MD

APC PCS, L.L.C.

40171

BALTIMORE

MD

Cox PCS License, L.L.C.

40197

LAS VEGAS

NV

SprintCom, Inc.

40207

LUFKIN

TX

WirelessCO, L.P.

40209

LAFAYETTE

LA

WirelessCO, L.P.

40211

HAMMOND

LA

SprintCom, Inc.

40213

BEAUMONT

TX

WirelessCO, L.P.

40215

BATON ROUGE

LA

SprintCom, Inc.

40238

COLLINSVILLE

IL

WirelessCO, L.P. 

40239

BOTHELL

WA

WirelessCO, L.P. 

40241

EVERETT

WA

WirelessCO, L.P. 

40243

BELLEVUE

WA

WirelessCO, L.P. 

40245

BREMERTON

WA

WirelessCO, L.P. 

40247

TACOMA

WA

WirelessCO, L.P. 

40249

VAIL

CO

WirelessCO, L.P. 

40251

LONGVIEW

WA

SprintCom, Inc.

40253

OLIVE BRANCH

MS

WirelessCO, L.P.

40255

COLLINGSWOOD

NJ

APC PCS, L.L.C.

40257

CUMBERLAND

MD

WirelessCO, L.P.

40259

SIOUX CITY

IA

WirelessCO, L.P.

40261

VERMILLION

SD

WirelessCO, L.P.

40263

BERESFORD

SD

WirelessCO, L.P.

40265

ST. GEORGE

UT

SprintCom, Inc.

40267

OPELIKA

AL

SprintCom, Inc.

40269

DURANGO

CO

WirelessCO, L.P.

40273

REDDING

CA

SprintCom, Inc.

40275

PIKEVILLE

KY

 

 

Page 36 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P.

40277

PINE BLUFF

AR

WirelessCO, L.P.

40279

EL DORADO

AR

SprintCom, Inc.

40280

ORLANDO

FL

WirelessCO, L.P.

40281

EL DORADO

AR

WirelessCO, L.P.

40282

SHREVEPORT

LA

WirelessCO, L.P.

40283

PINE BLUFF

AR

WirelessCO, L.P.

40284

MONROE

LA

WirelessCO, L.P.

40285

WAUSAU

WI

SprintCom, Inc.

40286

LAKE CHARLES

LA

SprintCom, Inc.

40287

LA GRANGE

GA

WirelessCO, L.P.

40288

ALEXANDRIA

LA

WirelessCO, L.P.

40289

FREDONIA

NY

WirelessCO, L.P.

40291

DUBOIS

PA

SprintCom, Inc.

40293

ST. MARYS

GA

WirelessCO, L.P.

40295

EVANSVILLE

IN

WirelessCO, L.P.

40297

BLOOMINGTON

IN

WirelessCO, L.P.

40299

BOISE

ID

WirelessCO, L.P.

40301

CEDAR RAPIDS

IA

WirelessCO, L.P.

40303

MADISONVILLE

KY

SprintCom, Inc.

40305

ARTESIA

NM

SprintCom, Inc.

40307

NATCHEZ

MS

SprintCom, Inc.

40309

SAVANNAH

GA

WirelessCO, L.P.

40311

OWENSBORO

KY

WirelessCO, L.P.

40313

KETCHUM

ID

SprintCom, Inc.

40315

LANGDALE

AL

WirelessCO, L.P.

40316

DOTHAN

AL

WirelessCO, L.P.

40317

NEW IBERIA

LA

WirelessCO, L.P.

40318

JEFFERSON CITY

MO

WirelessCO, L.P.

40319

GONZALES

LA

WirelessCO, L.P.

40321

BILOXI

MS

WirelessCO, L.P.

40323

JACKSON HOLE

WY

WirelessCO, L.P.

40325

FRESNO

CA

Cox PCS License, L.L.C.

40327

BAKERSFIELD

CA

WirelessCO, L.P.

40328

ARDMORE

OK

WirelessCO, L.P.

40329

MODESTO

CA

WirelessCO, L.P. 

40330

TUCSON

AZ

WirelessCO, L.P.

40331

ALTOONA

PA

WirelessCO, L.P. 

40332

ST CLOUD

MN

WirelessCO, L.P.

40333

FREDERICKSBURG

PA

WirelessCO, L.P. 

40334

ROCHESTER

MN

PhillieCo, L.P.

40335

YORK

PA

SprintCom, Inc.

40336

MACON

GA

 

 

Page 37 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P.

40337

DENISON

TX

SprintCom, Inc.

40338

ALBUQUERQUE

NM

APC PCS, L.L.C.

40339

HAGARSTOWN

MD

WirelessCO, L.P.

40341

PARIS

TX

WirelessCO, L.P.

40343

HUNTSVILLE

AL

WirelessCO, L.P.

40345

ANNISTON

AL

WirelessCO, L.P.

40347

MONTGOMERY

AL

WirelessCO, L.P.

40348

LONGVIEW

TX

WirelessCO, L.P.

40349

MOBILE

AL

SprintCom, Inc.

40350

EL PASO

TX

WirelessCO, L.P.

40351

SHREVEPORT

LA

WirelessCO, L.P.

40352

FORT SMITH

AR

SprintCom, Inc.

40353

LAKE CHARLES

LA

WirelessCO, L.P.

40354

LUBBOCK

TX

WirelessCO, L.P.

40355

ALEXANDRIA

LA

SprintCom, Inc.

40356

LAS CRUCES

NM

WirelessCO, L.P.

40357

PENSACOLA

FL

WirelessCO, L.P.

40359

FT WALTON BCH

FL

WirelessCO, L.P.

40360

TYLER

TX

WirelessCO, L.P.

40361

HOUMA

LA

WirelessCO, L.P.

40362

WICHITA FALLS

TX

APC PCS, L.L.C.

40363

HARRISONBURG

VA

WirelessCO, L.P.

40364

SALINA

KS

WirelessCO, L.P.

40365

TEXARKANA

TX

SprintCom, Inc.

40366

DALTON

GA

APC PCS, L.L.C.

40367

WINCHESTER

VA

WirelessCO, L.P.

40369

LONGVIEW

TX

PhillieCo, L.P.

40373

HARRISBURG

PA

SprintCom, Inc.

40375

BEAUMONT

TX

WirelessCO, L.P.

40377

LAREDO

TX

WirelessCO, L.P.

40378

TEXARKANA

TX

SprintCom, Inc.

40380

COLUMBUS

GA

WirelessCO, L.P.

40382

MOLINE

IL

WirelessCO, L.P.

40384

MANCHESTER

NH

WirelessCO, L.P.

40386

PITTSFIELD

MA

WirelessCO, L.P.

40388

POUGHKEEPSIE

NY

WirelessCO, L.P.

40390

MIDDLETOWN

NY

WirelessCO, L.P.

40392

BINGHAMTON

NY

WirelessCO, L.P.

40411

BROOKINGS

SD

WirelessCO, L.P.

40413

WATERTOWN

SD

WirelessCO, L.P.

40415

HOUMA

LA

WirelessCO, L.P.

40419

KENOSHA

WI

 

 

Page 38 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P.

40421

WHEELING

WV

SprintCom, Inc.

40423

ROCK HILL

SC

WirelessCO, L.P.

40425

PLATTSBURGH

NY

PhillieCo, L.P.

40427

DOVER

DE

WirelessCO, L.P.

40429

COVINGTON

KY

SprintCom, Inc.

40431

ROCKY MOUNT

NC

SprintCom, Inc.

40433

QUINCY

IL

SprintCom, Inc.

40434

CHARLESTON

SC

SprintCom, Inc.

40435

THOMASVILLE

GA

SprintCom, Inc.

40436

GREENVILLE

SC

SprintCom, Inc.

40437

GARY

IN

WirelessCO, L.P.

40439

SANDPOINT

ID

SprintCom, Inc.

40441

PASCAGOULA

MS

SprintCom, Inc.

40443

BILOXI

MS

SprintCom, Inc.

40445

LAWRENCEBURG

IN

WirelessCO, L.P.

40447

NEW ALBANY

IN

WirelessCO, L.P.

40449

PARK CITY

UT

WirelessCO, L.P.

40450

TUCSON

AZ

WirelessCO, L.P. 

40451

OGDEN

UT

WirelessCO, L.P.

40452

FLAGSTAFF

AZ

WirelessCO, L.P. 

40453

PROVO

UT

WirelessCO, L.P. 

40455

ALBANY

OR

WirelessCO, L.P. 

40457

BELLINGHAM

WA

WirelessCO, L.P. 

40459

CHEYENNE

WY

WirelessCO, L.P. 

40461

PUEBLO

CO

WirelessCO, L.P.

40463

SIOUX FALLS

SD

WirelessCO, L.P.

40465

AUSTIN

TX

WirelessCO, L.P.

40467

LAFAYETTE

LA

WirelessCO, L.P.

40469

BATON ROUGE

LA

WirelessCO, L.P.

40471

BLUE RIDGE

GA

WirelessCO, L.P.

40473

AUBURN

CA

WirelessCO, L.P.

40475

PITTSBURG

KS

WirelessCO, L.P.

40477

ANNISTON

AL

WirelessCO, L.P.

40479

MONTGOMERY

AL

WirelessCO, L.P.

40481

MOBILE

AL

WirelessCO, L.P.

40483

PENSACOLA

FL

WirelessCO, L.P. 

40494

SEDONA

AZ

WirelessCO, L.P. 

40496

PRESCOTT

AZ

WirelessCO, L.P. 

40498

FLAGSTAFF

AZ

WirelessCO, L.P.

40500

MIAMI

OK

WirelessCO, L.P. 

40505

YAKIMA

WA

WirelessCO, L.P. 

40507

BOISE

ID

 

 

Page 39 of 50

 

--------------------------------------------------------------------------------



 

WirelessCO, L.P. 

40509

BOZEMAN

MT

SprintCom, Inc.

40510

JACKSON

MS

WirelessCO, L.P. 

40511

BUTTE

MT

SprintCom, Inc.

40512

PANAMA CITY

FL

WirelessCO, L.P. 

40513

GREAT FALLS

MT

WirelessCO, L.P. 

40515

HELENA

MT

WirelessCO, L.P. 

40517

KENNEWICK

WA

WirelessCO, L.P. 

40519

MISSOULA

MT

WirelessCO, L.P. 

40521

POCATELLO

ID

WirelessCO, L.P. 

40523

SPOKANE

WA

WirelessCO, L.P. 

40525

TWIN FALLS

ID

WirelessCO, L.P. 

40527

BILLINGS

MT

WirelessCO, L.P.

40529

ST. JOSEPH

MO

WirelessCO, L.P.

40532

SPRINGFIELD

MO

WirelessCO, L.P.

40534

COLUMBIA

MO

WirelessCO, L.P.

40536

YAKIMA

WA

WirelessCO, L.P.

40538

SYRACUSE

NY

WirelessCO, L.P.

40540

MEDFORD

OR

SprintCom, Inc.

40542

ALBANY

GA

WirelessCO, L.P.

40543

ST CLOUD

MN

WirelessCO, L.P.

40549

SELMA

AL

WirelessCO, L.P.

40551

TUSCALOOSA

AL

SprintCom, Inc.

40552

SAVANNAH

GA

WirelessCO, L.P.

40553

HUNTSVILLE

AL

SprintCom, Inc.

40554

WILMINGTON

NC

WirelessCO, L.P.

40555

FT WALTON BEACH

FL

SprintCom, Inc.

40556

ROCKY MOUNT

NC

WirelessCO, L.P.

40557

PUEBLO

CO

SprintCom, Inc.

40558

ASHEVILLE

NC

Cox PCS License, L.L.C.

40559

LAS VEGAS

NV

SprintCom, Inc.

40560

COLUMBIA

SC

WirelessCO, L.P.

40561

MANKATO

MN

SprintCom, Inc.

40562

AUGUSTA

GA

WirelessCO, L.P.

40563

ROCHESTER

MN

WirelessCO, L.P.

40565

DULUTH

MN

WirelessCO, L.P.

40567

GARDNERVILLE

NV

WirelessCO, L.P.

40569

SHEBOYGAN

WI

WirelessCO, L.P.

40571

MOOREHEAD

MN

WirelessCO, L.P.

40573

BRAINERD

MN

WirelessCO, L.P.

40575

ZIMMERMAN

MN

SprintCom, Inc.

40576

MERIDIAN

MS

WirelessCO, L.P.

40578

HOT SPRINGS

AR

 

 

Page 40 of 50

 

--------------------------------------------------------------------------------



 

SprintCom, Inc.

40580

VICKSBURG

MS

WirelessCO, L.P.

40581

ATHENS

GA

WirelessCO, L.P.

40582

SALT LAKE CITY

UT

WirelessCO, L.P.

40583

POPLARVILLE

MS

WirelessCO, L.P.

40584

DATA BID

 

WirelessCO, L.P.

40585

BILOXI

MS

WirelessCO, L.P.

40586

PENDLETON

OR

WirelessCO, L.P.

40588

CAPE GIRARDEAU

MO

WirelessCO, L.P.

40590

SIKESTON

MO

SprintCom, Inc.

40591

MARION

OH

WirelessCO, L.P.

40592

HANNIBAL

MO

WirelessCO, L.P.

40593

CRIDERSVILLE

OH

SprintCom, Inc.

40595

LIMESTONE

TN

SprintCom, Inc.

40597

FORT WAYNE

IN

WirelessCO, L.P.

40599

BROOKHAVEN

MS

WirelessCO, L.P.

40601

HATTIESBURG

MS

WirelessCO, L.P.

40603

LAUREL

MS

WirelessCO, L.P.

40605

TALLADEGA

AL

SprintCom, Inc.

40606

GRENADA

MS

WirelessCO, L.P.

40607

LEWISBURG

TN

SprintCom, Inc.

40608

MARIANNA

FL

SprintCom, Inc.

40609

GULFPORT

MS

WirelessCO, L.P.

40610

PRESCOTT

AR

WirelessCO, L.P.

40611

BROOKHAVEN

MS

WirelessCO, L.P.

40612

CARBONDALE

IL

SprintCom, Inc.

40613

ERIE

PA

WirelessCO, L.P.

40615

HATTIESBURG

MS

WirelessCO, L.P.

40617

LAUREL

MS

PhillieCo, L.P.

40618

LEHIGHTON

PA

WirelessCO, L.P.

40619

DECATUR

AL

SprintCom, Inc.

40620

COLUMBUS

MS

WirelessCO, L.P.

40621

FLORENCE

AL

SprintCom, Inc.

40622

GREENWOOD

MS

WirelessCO, L.P.

40623

GADSDEN

AL

SprintCom, Inc.

40624

JACKSON

MS

SprintCom, Inc.

40626

MERIDIAN

MS

WirelessCO, L.P.

40627

CLARKSBURG

WV

SprintCom, Inc.

40628

SOUTHBEND

IN

APC PCS, L.L.C.

40629

CHARLOTTESVILLE

VA

WirelessCO, L.P.

40630

GRAND RAPIDS

MI

SprintCom, Inc.

40631

ROANOKE

VA

SprintCom, Inc.

40632

TUPELO

MS

 

 

Page 41 of 50

 

--------------------------------------------------------------------------------



 

SprintCom, Inc.

40634

VALDOSTA

GA

SprintCom, Inc.

40636

VICKSBURG

MS

SprintCom, Inc.

40638

CHILLICOTHE

OH

SprintCom, Inc.

40640

CHARLESTON

WV

WirelessCO, L.P. 

40649

TOOLE

UT

WirelessCO, L.P. 

40682

BISMARCK

ND

WirelessCO, L.P. 

40689

CASPER

WY

WirelessCO, L.P.

40690

HOT SPRINGS

AR

WirelessCO, L.P.

40720

ALBANY

NY

SprintCom, Inc.

40721

BAY ST LOUIS

MS

SprintCom, Inc.

40722

MACON

GA

SprintCom, Inc.

40723

HAMMOND

LA

SprintCom, Inc.

43104

TUPELO

MS

WirelessCO, L.P. 

43703

BREMERTON

WA

WirelessCO, L.P. 

43705

COLORADO SPRINGS

CO

SprintCom, Inc.

43706

COLUMBUS

MS

WirelessCO, L.P. 

43707

GREELEY

CO

SprintCom, Inc.

43708

GREENWOOD

MS

WirelessCO, L.P. 

43709

SALEM

OR

WirelessCO, L.P. 

43710

OMAHA

NE

WirelessCO, L.P. 

43712

OMAHA

NE

SprintCom, Inc.

43714

ALBUQUERQUE

NM

WirelessCO, L.P. 

43716

OMAHA

NE

SprintCom, Inc.

43718

ALBUQUERQUE

NM

SprintCom, Inc.

43720

SANTA FE

NM

WirelessCO, L.P. 

43729

WALLA WALLA

WA

WirelessCO, L.P. 

43731

LEWISTON

ID

WirelessCO, L.P.

43732

YUMA

AZ

WirelessCO, L.P. 

43733

IDAHO FALLS

ID

WirelessCO, L.P. 

43738

RAPID CITY

SD

WirelessCO, L.P. 

43740

RIVERTON

WY

SprintCom, Inc.

43752

NATCHEZ

MS

SprintCom, Inc.

43754

SAN JUAN

PR

SprintCom, Inc.

43756

PONCE

PR

SprintCom, Inc.

43758

CHARLOTTE AMALI

VI

WirelessCO, L.P. 

43760

NOGALES

AZ

WirelessCO, L.P. 

43762

BRIGHAM CITY

UT

WirelessCO, L.P.

43764

MASON CITY

IA

WirelessCO, L.P.

43765

BID-UNI-TEST

FL

WirelessCO, L.P.

43766

FREMONT

NE

WirelessCO, L.P.

43772

BURLINGTON

VT

 

 

Page 42 of 50

 

--------------------------------------------------------------------------------



Currently, *** roaming service is *** in the Sprint BTAs in the ***. Once ***
service is deployed in these Markets, this ***.

 

SECTION 2.

 

COMPANY MARKETS

 

LICENSEE/PERMITTEE

SID/BID NUMBER

MARKET NAME

STATE

Alaska DigiTel, LLC

4097

Anchorage

Alaska

Alaska DigiTel, LLC

4500

Fairbanks

Alaska

Alaska DigiTel, LLC

40161

Anchorage

Alaska

Alaska DigiTel, LLC

40725

Mat-Su Valley

Alaska

Alaska DigiTel, LLC

40727

Fairbanks

Alaska

Alaska DigiTel, LLC

40729

Juneau

Alaska

Alaska DigiTel, LLC

40749

Juneau

Alaska

 

 

 

Page 43 of 50

 

--------------------------------------------------------------------------------



ATTACHMENT I-B TO

STRATEGIC ROAMING AGREEMENT

 

STRATEGIC ROAMING RATES

 

Listed on Attachment I-A are the markets covered by the Systems of ***and ***
that are subject to this Agreement. The rates to be charged by the Serving
Carrier to the Customers of the Home Carrier when roaming in the Serving
Carrier’s System are as follows:

 

In the case of each of *** rates (i) all *** rates are billed in ***, and (ii)
*** rates apply to *** for calls that terminate within the United States.

 

Table 1A: SRA Roaming Rates on ***Systems

Year

***

***

***

***

***

*

*

*

*

***

$***

$***

$***

$***

***

$*** **

$*** **

$*** **

$*** **

 

 

Table 1B: SRA Roaming Rates on ***Systems

Year

***

***

***

***

***

*

*

*

*

***

$***

$***

$***

$***

***

$*** **

$*** **

$*** **

$*** **

 

 

* *** rates ***% of *** CDMA Retail Yield, calculated as described in the
following sentence; provided, however, that in no event will *** rates fall
below $***. For purposes of this Agreement, *** “CDMA Retail Yield” means the
*** (a) *** CDMA ARPU (average revenue per user) *** the *** component in the
*** CDMA ARPU *** (b) the reported *** CDMA Customer *** for which the *** CDMA
ARPU was calculated. Until such time as the CDMA Retail Yield is available for
the applicable calendar year, the *** rate in effect for the immediately
preceding calendar year will continue to be used by the Parties, subject to
adjustment as described below. New *** rates are *** of each year. *** will
notify *** of the new *** rate, and provide data supporting the new *** rate,
*** of the year in which the new *** rate becomes effective. The Parties will
settle any differences between the old *** rate and the new *** rate for
payments made *** of the new *** rate, and make whatever payments are necessary
to adjust for such differences, *** notification of the new *** rate.

 

** *** rates will equal *** of the *** rates set in Tables 1A and 1B or ***% of
*** CDMA Retail Yield, calculated as described in the following sentence;
provided, however, that in no event will *** rates fall below $***. For purposes
of this Agreement, *** “CDMA Retail Yield” means the *** (a) *** CDMA *** ARPU
(average revenue per user) *** (b) the reported *** Customer for the calendar
year for which the *** CDMA ARPU was calculated. Until such time as the CDMA
Retail Yield is available for the applicable calendar year, the *** rate in
effect for the immediately preceding calendar year will continue to be used by
the Parties, subject to adjustment as described below. New *** rates are *** of
each year. *** will notify *** of the new *** rate, and provide *** supporting
the new *** rate, *** of the year in which the new *** rate

 

Page 44 of 50

 

--------------------------------------------------------------------------------



becomes effective. The Parties will settle any differences between the old ***
rate and the new *** rate for payments made *** of the new *** rate, and make
whatever payments are necessary to adjust for such differences, *** notification
of the new *** rate.

 

Table 2A: ***Resell Rates for ***Systems

 

Year

***

***

***

***

***

*

*

*

*

***

$***

$***

$***

$***

***

$***

$***

$***

$***

***

**

**

**

**

 

* *** rates ***% of *** CDMA Retail Yield, calculated as described in the
following sentence; provided, however, that in no event will *** rates fall
below $***. For purposes of this Agreement, *** “CDMA Retail Yield” means the
*** (a) *** CDMA ARPU (average revenue per user) *** the *** component in the
*** CDMA ARPU *** (b) the reported *** CDMA Customer *** for which the *** CDMA
ARPU was calculated. Until such time as the CDMA Retail Yield is available for
the applicable calendar year, the *** rate in effect for the immediately
preceding calendar year will continue to be used by the Parties, subject to
adjustment as described below. New *** rates are *** of each year. *** will
notify *** of the new *** rate, and provide data supporting the new *** rate,
*** of the year in which the new air rate becomes effective. The Parties will
settle any differences between the old *** rate and the new *** rate for
payments made *** of the new *** rate, and make whatever payments are necessary
to adjust for such differences, *** notification of the new *** rate.

 

** *** rates for *** will equal the lesser of the data rates set in Tables 2A
for data cards or ***% of *** CDMA Retail Yield, calculated as described above
for Table 1A and 1B; provided, however, that in no event will *** rates fall
below $***. Until such time as the CDMA Retail Yield is available for the
applicable calendar year, the *** rate for *** in effect for the immediately
preceding calendar year will continue to be used by the Parties, subject to
adjustment as described below. New *** rates for *** are *** of each year. ***
will notify *** of the new *** rate for ***, and provide data supporting the new
*** rate, *** of the year in which the new *** rate for *** becomes effective.
The Parties will settle any differences between the old *** rate and the new ***
rate for *** for payments made *** of the new *** rate, and make whatever
payments are necessary to adjust for such differences, *** notification of the
new *** rate for ***.

 

Table 3A: Other SRA Roaming Rates on ***Systems

 

Year

***

***

***

***

***

$***

$***

$***

$***

***

$***

$***

$***

$***

***

$***

$***

$***

$***

 

 

 

Operator Services

 

***% pass through, plus *** rates. 

 

Short Message Service (SMS)

 

Page 45 of 50

 

--------------------------------------------------------------------------------



 

*** charge.  *** Party *** other Party for *** Authorized Roamers.

 

International Calls

 

International long distance rate

***% pass through at retail rates except for the following

countries: *** - $***; *** $***.

 

Emergency Calls

 

*** charge, ***, however denominated, required by law

 

Directory Assistance

 

***

***% pass through, plus *** rates.

***

***% pass through, plus *** rates, plus *** charges.

 

Taxes

 

***% pass through of ***

 

Incomplete Calls

 

*** Party ***

 

Daily Access Fees and Surcharges

 

*** Party *** or *** except those required to be applied

by law in the state where service is provided.

 

Page 46 of 50

 

--------------------------------------------------------------------------------



ATTACHMENT I-C TO

STRATEGIC ROAMING AGREEMENT

 

REQUEST TO ISSUE CREDIT

 

Home Carrier: ____________________

Serving Carrier: ____________________

Date of Invoice:____________________

Date of Rated Usage:________________

Record Data: ____________________

Batch # and Date: ____________________ 

Number of Records: ____________________

Amount of Invoice Not Justified: $ ____________________

(Airtime & Toll Charges, Other Charges & Taxes)

 

 

_______ Payment Withheld

______Charge Back

 

Reasons for Withholding Payment or Charge Back:

_____

1.

Invoice is inconsistent with the Rated Usage Record

 

Data with respect to:

 

_____ a.

Taxes;

 

_____ b.

Other pass-through charges;

 

_____ c.

Wireless Service charges;

 

_____ d.

Percentage of Wireless Service;

 

_____ e.

Other (see attached reports)

 

_____

2.

Rated Usage Record Data is incomplete for the charges on the attached sheet:

 

_____

3.

MBI combination is not on the list authorized by the Home Carrier:

 

Mobile ID Number

 

Electronic Serial Number

 

_____  4.         Charges for Roamer usage specified on the attached sheet that
are not authorized by the Home Carrier;

 

_____

5.

Batch totals and detail charges do not balance or batch is out of sequence.

 

_____

6.

CIBER rejects

 

_____

7.

Other (specify below)

 

Home Carrier

By:_______________________

Title:______________________

Date:

_____________________

 

Page 47 of 50

 

--------------------------------------------------------------------------------



APPENDIX II TO

STRATEGIC ROAMING AGREEMENT

 

USE OF APPROVED DESIGNATION

 

Subject to the terms of Article 10, the Company is permitted to use and display
the Designation. The Company will adhere to the attached Sprint Rural Alliance
Member Guidelines regarding use and placement of the phrase. No other use of
Sprint Spectrum’s trademarks (or the trademark of any Affiliate of Sprint
Spectrum or Sprint Nextel) is permitted.

[img1.jpg]


 

 

Page 48 of 50

 

--------------------------------------------------------------------------------



SCHEDULE 4.3.3

TO

STRATEGIC ROAMING AGREEMENT

 

AMENDED AND RESTATED STRATEGIC ROAMING AGREEMENT

 

If Sprint elects to exercise its right to (i) terminate the Transaction
Documents or (ii) amend and restate the Transaction Documents, in each case
pursuant to Section 4.3.3 of this Agreement, the Transaction Documents will be
amended as follows:

1.         By adding the following provisions (all capitalized terms not
otherwise defined in this Agreement will have the meanings set forth in the CDMA
Build-Out Agreement):

 

Section 1.1.

Interoperability

(a)       The Company will at all times cause the Company Systems in the ***
Territory to be technologically compatible with the Sprint Systems (including
with respect to facilitating roaming and handoff between Systems). Without
limiting the generality of the foregoing, the Company will at all times cause
the Company Systems in the *** Territory to provide for Sprint Customers the
same User Interface used in the Sprint Systems, so that the User Interface of
the Company Systems in the *** Territory for Sprint Customers does not differ,
in a manner that would be materially adverse to those Customers, from the User
Interface of the Sprint Systems.

(b)       Subject to the Company’s obligations in Section 1.3, the Company will
at all times cause the Company Systems located in the *** Territory to be
technologically compatible with the Sprint Systems (including with respect to
facilitating roaming and handoffs between Systems), and to otherwise comply with
the provisions of Section 1.1(a). To the extent (but only to the extent)
compliance with Section 1.1(a) requires the Company to implement Core Features
that are not required in the *** Territory under Section 1.3(b), the Company
will not be required to comply with subsection (a) above.

(c)       The Company will have no obligations under this Section 1.1 with
respect to the *** Territory.

 

Section 1.2.

Network Performance Standards

(a)       The Company will at all times cause the Company Systems in the ***
Territory to comply with the network performance standards met by the Sprint
Systems (including, without limitation, voice standards for comprehensive
digital accessibility, comprehensive retainability, digital voice quality, and
data standards for CDMA availability, successful data transfer ratio and
throughput). The initial network performance standards for *** service provided
by the Company Systems are set forth on Schedule 2.3 of the CDMA Build-Out
Agreement.

(b)       Subject to the Company’s obligations in Section 1.3, the Company will
at all times cause the Company Systems located in the *** Territory to comply
with the network performance standards met by the Sprint Systems (including,
without limitation, voice standards for comprehensive digital accessibility,
comprehensive retainability, digital voice quality, and data standards for CDMA
availability, successful data transfer

 

Page 49 of 50

 

--------------------------------------------------------------------------------



ratio and throughput), and to otherwise comply with the provisions of Section
1.2(a). To the extent (but only to the extent) compliance with Section 1.2(a)
requires the Company to implement Core Features that are not required in the ***
Territory under Section 1.3(b), the Company will not be required to comply with
subsection (a) above.

(c)       The Company will have no obligations under this Section 1.2 with
respect to the *** Territory.

 

Section 1.3.

Core Features and Services

(a)       The Company will at all times cause the Company Systems in the ***
Territory to continue to provide the core features and services provided by the
Sprint Systems as of the date hereof. The core features and services for the
Company Systems as of the date hereof are set forth on Schedule 2.4 to the CDMA
Build-Out Agreement.

(b)       The Company will at all times during the term of this Agreement cause
the Company Systems located in the *** Territory to provide the core features
and services described in Schedule 2.4, but only the extent that such Updated
Core Features and Services do not require the Company to implement technology
beyond the Rev. A Technology.

(c)       The Company will have no obligations under this Section 1.3 with
respect to the *** Territory.

 

 

Section 1.4.

Maintenance Fees and Labor Costs

Except as otherwise expressly provided in this Agreement, the Company is solely
responsible for development and maintenance costs for its own Systems and any
necessary labor or material required so that the Company is capable of providing
near real time billing data in standardized formats and capable of providing
other records compatible with nationally standardized platforms.

 

 

2.

By deleting and/or restating the following provisions:

 

Section 1.1 of Appendix I will be amended by deleting the portion of the second
sentence starting with the word “provided”, and by putting a period after the
words “an Authorized Roamer”.

 

Sections 1.5, 1.6, 1.7, and 1.9 of Appendix I will be deleted in their entirety.

 

3.         Except as otherwise provided herein, or as otherwise agreed upon by
the Parties as provided in Section 4.3.2, the Transaction Documents will remain
in full force and effect.

 

 

 

Page 50 of 50

 

 